Exhibit 10.2

CCM LIMITED PARTNER INC.

CONVERGYS CMG CANADA LIMITED PARTNERSHIP

AS BORROWERS

- and -

CONVERGYS CORPORATION

CONVERGYS CUSTOMER MANAGEMENT GROUP INC.

CONVERGYS INFORMATION MANAGEMENT GROUP INC.

AS GUARANTORS

- and -

THE BANK OF NOVA SCOTIA

AS ADMINISTRATIVE AGENT

- and -

THE LENDERS FROM TIME TO TIME

PARTY TO THIS AGREEMENT

 

--------------------------------------------------------------------------------

CDN. $100,000,000 CREDIT FACILITIES

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF 31 MARCH 2006

 

--------------------------------------------------------------------------------

LOGO [g74765img01.jpg]

BORDEN LADNER GERVAIS LLP



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINED TERMS

1.1

 

Defined Terms

   2

1.2

 

Construction

   17

1.3

 

References to U.S. Credit Agreement

   18

1.4

 

Certain Rules of Interpretation

   18 ARTICLE 2 AMENDMENT AND RESTATEMENT/ASSIGNMENT AND ASSUMPTION

2.1

 

Assignment and Assumption

   19

2.2

 

Amendment and Restatement

   19 ARTICLE 3 CREDIT

3.1

 

Amounts and Availment Options

   20

3.2

 

Revolving Credit

   20

3.3

 

Use of the Credits

   20

3.4

 

Term and Repayment

   21

3.5

 

Voluntary Prepayments

   21

3.6

 

Interest Rates, Fees and Commissions

   21

3.7

 

Standby Fee

   23

3.8

 

Agency and Assignment Fees

   23

3.9

 

Exchange Rate Fluctuations

   23 ARTICLE 4 SECURITY

4.1

 

Security

   23

4.2

 

Obligations Secured by the Security

   24

4.3

 

Confirmation re Existing Security

   25

4.4

 

Confirmation following Amalgamation

   25 ARTICLE 5 DISBURSEMENT CONDITIONS

5.1

 

Conditions Precedent to Initial Advance

   25  

(1)

   Other Debt and Encumbrances    25  

(2)

   Documentation and Ancillary Information    26  

(3)

   Financial Information    26  

(4)

   Opinions    26  

(5)

   Other Matters    27

5.2

 

Conditions Precedent to all Advances

   27

 

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTICLE 6 ADVANCES

6.1

 

Evidence of Indebtedness

   28

6.2

 

Conversions

   28

6.3

 

Notice of Advances and Payments

   28

6.4

 

Prepayments and Reductions

   29

6.5

 

Prime Rate, Base Rate and LIBOR Advances

   29

6.6

 

LIBOR Periods

   30

6.7

 

Co-ordination of Prime Rate Advances, Base Rate Advances and LIBOR Advances

   31

6.8

 

Execution of Banker’s Acceptances

   31

6.9

 

Sale of Banker’s Acceptances

   32

6.10

 

Size and Maturity of Banker’s Acceptances and Rollovers

   32

6.11

 

Co-ordination of BA Advances

   33

6.12

 

Payment of Banker’s Acceptances

   34

6.13

 

Deemed Advance – Banker’s Acceptances

   34

6.14

 

Waiver

   35

6.15

 

Degree of Care

   35

6.16

 

Obligations Absolute

   35

6.17

 

Shortfall on Drawdowns, Rollovers and Conversions

   35

6.18

 

Failure of Lender to Fund

   36

6.19

 

Payments by the Borrowers

   36

6.20

 

Payment by Agent

   37

6.21

 

Provisions Relating to Swingline Availability

   38

6.22

 

Prohibited Rates of Interest

   39 ARTICLE 7 REPRESENTATIONS AND WARRANTIES

7.1

 

Representations and Warranties

   40  

(1)

   Corporate Matters    40  

(2)

   Loan Documents, etc.    41  

(3)

   Litigation, Financial Statements and Other Matters    41  

(4)

   Business, Property and Capital Stock    42  

(5)

   Environmental Matters    43  

(6)

   Taxes and Withholdings    44  

(7)

   Pension and Welfare Plans    44

7.2

 

Survival of Representations and Warranties

   46 ARTICLE 8 COVENANTS

8.1

 

Financial Covenants of Convergys Corporation

   46

8.2

 

Positive Covenants

   46  

(1)

   Payments and Operation of Business    46  

(2)

   Inspection    47  

(3)

   Insurance    47

 

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

(4)

   Taxes and Withholdings    47

8.3

 

Reporting and Notice Requirements

   48  

(1)

   Periodic Financial Reports    48  

(2)

   Requirements for Notice    49

8.4

 

Negative Covenants

   49  

(1)

   Debt and Encumbrances    49  

(2)

   Financial Transactions    50  

(3)

   Business and Property    50  

(4)

   Corporate Matters    50 ARTICLE 9 DEFAULT

9.1

 

Events of Default

   51

9.2

 

Acceleration and Termination of Rights, Pre-Acceleration Rights

   52

9.3

 

Payment of Banker’s Acceptances

   53

9.4

 

Remedies

   53

9.5

 

Saving

   54

9.6

 

Perform Obligations

   54

9.7

 

Third Parties

   54

9.8

 

Remedies Cumulative

   54 ARTICLE 10 THE AGENT AND THE LENDERS

10.1

 

Authorization of Agent

   55

10.2

 

Administration of the Credits

   55

10.3

 

Acknowledgements, Representations and Covenants of Lenders

   58

10.4

 

Provisions Operative Between Lenders and Agent Only

   58 ARTICLE 11 MISCELLANEOUS PROVISIONS

11.1

 

Accounting Terms

   58

11.2

 

Defined Terms

   59

11.3

 

Severability

   59

11.4

 

Amendment, Supplement or Waiver

   59

11.5

 

Governing Law

   59

11.6

 

This Agreement to Govern

   59

11.7

 

Permitted Encumbrances

   59

11.8

 

Currency

   60

11.9

 

Liability of Lenders

   60

11.10

 

Interest on Miscellaneous Amounts

   60

11.11

 

Judgment Currency

   60

11.12

 

Address for Notice

   61

11.13

 

Time of the Essence

   61

11.14

 

Further Assurances

   61

 

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

11.15

 

Term of Agreement

   61

11.16

 

Payments on Business Day

   61

11.17

 

Whole Agreement

   61

11.18

 

English Language

   62

11.19

 

Senior Indebtedness

   62

11.20

 

Date of Agreement

   62

11.21

 

Parties to this Agreement

   62

 

SCHEDULE A

   –  FORM OF NOTICE OF ADVANCE OR PAYMENT

SCHEDULE B

   –  FORM OF BORROWER COMPLIANCE CERTIFICATE

SCHEDULE C

   –  FORM OF CONVERGYS CORPORATION COMPLIANCE CERTIFICATE

SCHEDULE D

   –  MODEL CREDIT AGREEMENT PROVISIONS

SCHEDULE E

   –  APPLICABLE PERCENTAGES OF LENDERS

SCHEDULE F

   –  DETAILS OF CAPITAL STOCK, PROPERTY, ETC.

SCHEDULE G

   –  OTHER SECURED OBLIGATIONS

SCHEDULE H

   –  REORGANIZATION

 

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of 31 March 2006.

BETWEEN:

CCM LIMITED PARTNER INC.,

a corporation continued under the laws of the Province of Nova Scotia

- and -

CONVERGYS CMG CANADA LIMITED PARTNERSHIP,

a limited partnership formed under the laws of the Province of Manitoba

as Borrowers

- and -

CONVERGYS CORPORATION

CONVERGYS CUSTOMER MANAGEMENT GROUP INC.

CONVERGYS INFORMATION MANAGEMENT GROUP INC.

as Guarantors

- and -

THE LENDERS LISTED ON SCHEDULE E

TO THIS AGREEMENT FROM TIME TO TIME

as Lenders

- and -

THE BANK OF NOVA SCOTIA,

in its capacity as Administrative Agent

RECITALS:

A. Convergys Customer Management Canada Inc. (now, CCM Limited Partner Inc.), as
borrower, and The Bank of Nova Scotia, as administrative agent and lender and
the Guarantors, as guarantors, entered into a credit agreement dated as of
18 November 2005 which established a credit facility of up to Cdn. $100,000,000
(or the Equivalent Amount in U.S. Dollars) to finance the general corporate
purposes of Convergys Customer Management Canada Inc. (the “Original Credit
Agreement”).

B. CCM Limited Partner Inc. has requested that the Lenders consent to a
reorganization which will result, among other things, in a portion of the credit
facility established under the Original Credit Agreement being assigned to and
assumed by Convergys CMG Canada Limited Partnership.

C. The Lenders have consented to such request and the parties are entering into
this Agreement to provide for (i) the assignment and assumption of a portion of
the credit facility established under the Original Credit Agreement to Convergys
CMG Canada Limited Partnership, and (ii) the terms and conditions of the ongoing
credit facilities.

 

     

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

FOR VALUE RECEIVED, and intending to be legally bound by this Agreement, the
parties agree that the Original Credit Agreement is amended and restated so that
it reads as follows:

ARTICLE 1

DEFINED TERMS

 

1.1 Defined Terms

In this Agreement, unless something in the subject matter or context is
inconsistent therewith:

 

1.1.1  “Administrative Questionnaire” has the meaning defined in the Provisions.

 

1.1.2  “Advance” means an availment of a Credit by a Borrower by way of a Prime
Rate Advance, BA Equivalent Loan, Base Rate Advance, LIBOR Advance, acceptance
of a Banker’s Acceptance, including overdrafts under the Swingline Availability
and other deemed Advances and conversions, renewals and rollovers of existing
Advances, and any reference relating to the amount of Advances shall mean the
sum of all outstanding Prime Rate Advances, Base Rate Advances and LIBOR
Advances, plus the face amount of all outstanding Banker’s Acceptances and BA
Equivalent Loans.

 

1.1.3  “Affiliate” has the meaning defined in the Provisions.

 

1.1.4  “Agent” or “Administrative Agent” means Scotia Capital in its capacity as
administrative agent for the Lenders, and any successor administrative agent
appointed in accordance with this Agreement.

 

1.1.5  “Agreement”, “hereof”, “herein”, “hereto”, “hereunder” or similar
expressions mean this Agreement, the Recitals hereto and any Schedules hereto,
including the Provisions, as amended, supplemented, restated and replaced from
time to time in accordance with the provisions hereof, and not any particular
Article, Section or other portion hereof.

 

1.1.6  “Applicable Law” has the meaning defined in the Provisions.

 

1.1.7  “Applicable Percentage” has the meaning defined in the Provisions. The
Applicable Percentage of each Lender as of the date of this Agreement is the
percentage calculated based on the amounts set out in Schedule E to this
Agreement, which shall be amended and distributed to all parties by the
Administrative Agent from time to time as Applicable Percentages change in
accordance with this Agreement.

 

1.1.8  “Approved Fund” has the meaning defined in the Provisions.

 

1.1.9  “Arms’ Length” has the meaning given to that term for the purposes of the
Income Tax Act (Canada).

 

1.1.10  “Article” means the designated article of this Agreement.

 

   - 2 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

1.1.11  “Assignment and Assumption” has the meaning defined in the Provisions.

 

1.1.12  “Assumed Liabilities” means Cdn. $70,000,000 of the principal amount
outstanding under the Original Credit Agreement owed by CCM Limited Partner Inc.
together with all other Obligations (as defined in the Original Credit
Agreement) relating to such principal amount.

 

1.1.13  “BA Discount Proceeds” means, in respect of any Banker’s Acceptance, an
amount calculated on the applicable Drawdown Date which is (rounded to the
nearest full cent, with one-half of one cent being rounded up) equal to the face
amount of such Banker’s Acceptance multiplied by the price, where the price is
calculated by dividing one by the sum of one plus the product of (a) the BA
Discount Rate applicable thereto expressed as a decimal fraction multiplied by
(b) a fraction, the numerator of which is the term of such Banker’s Acceptance
and the denominator of which is 365, rounded to the nearest multiple of 0.001%.

 

1.1.14  “BA Discount Rate” means, (a) with respect to any Banker’s Acceptance
accepted by a Lender named on Schedule I to the Bank Act (Canada), the rate
determined by the Agent as being the arithmetic average (rounded upward to the
nearest multiple of 0.01%) of the discount rates, calculated on the basis of a
year of 365 days and determined in accordance with normal market practice at or
about 10:00 a.m. (Toronto time) on the applicable Drawdown Date, for banker’s
acceptances of the Schedule I Reference Lenders having a comparable face amount
and identical maturity date to the face amount and maturity date of such
Banker’s Acceptance, and (b) with respect to any Banker’s Acceptance accepted by
any other Lender, the lesser of (i) the rate determined in clause (a) above plus
0.07% per annum, and (ii) the rate determined by the Agent as being the
arithmetic average (rounded upward to the nearest multiple of 0.01%) of the
discount rates, calculated on the basis of a year of 365 days and determined in
accordance with normal market practice at or about 10:00 a.m. (Toronto time) on
the applicable Drawdown Date, for banker’s acceptances of the Other Reference
Lenders having a comparable face amount and identical maturity date to the face
amount and maturity date of such Banker’s Acceptance.

 

1.1.15  “BA Equivalent Loan” has the meaning defined in Section 6.11(5).

 

1.1.16  “Banker’s Acceptance” means a depository bill as defined in the
Depository Bills and Notes Act (Canada) in Canadian Dollars that is in the form
of an order signed by a Borrower and accepted by a Lender pursuant to this
Agreement or, for Lenders not participating in clearing services contemplated in
that Act, a draft or bill of exchange in Canadian Dollars that is drawn by a
Borrower and accepted by a Lender pursuant to this Agreement. Orders or drafts
that become depository bills, drafts and bills of exchange are sometimes
collectively referred to in this Agreement as “orders”. References in the
Provisions to “bankers’ acceptances” shall be interpreted as referring to
Banker’s Acceptances.

 

1.1.17 

“Banker’s Acceptance Fee” means, with respect to any Banker’s Acceptance, the
amount calculated by multiplying the face amount of the Banker’s Acceptance by
the

 

   - 3 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

applicable rate for the Banker’s Acceptance Fee specified in Section 3.6, and
then multiplying the result by a fraction, the numerator of which is the
duration of its term on the basis of the applicable actual number of days to
elapse from and including the date of acceptance of the Banker’s Acceptance by
the Lender up to but excluding the maturity date of the Banker’s Acceptance and
the denominator of which is the number of days in the calendar year in question.

 

1.1.18  “Base Rate” means, on any day, the greater of:

 

  (a) the average of the annual rates of interest (expressed as a percentage per
annum on the basis of a 360 day year) offered by the Agent on that day as its
reference rate for commercial loans made by it in Canada in U.S. Dollars; and

 

  (b) the Federal Funds Effective Rate plus 0.75% per annum.

 

1.1.19  “Base Rate Advance” or “Base Rate Loan” means an advance in U.S. Dollars
bearing interest based on the Base Rate and includes any deemed Base Rate
Advance provided for in this Agreement.

 

1.1.20  “Borrowers” means CCM Limited Partner Inc., a corporation continued
under the laws of Province of Nova Scotia and Convergys CMG Canada Limited
Partnership, a limited partnership formed under the laws of the Province of
Manitoba, and their respective successors and permitted assigns and “Borrower”
means either one of them.

 

1.1.21  “Branch of Account” means (a) for the purpose of obtaining and repaying
Advances under the Swingline Availability, the branch of the Agent located at
44 King Street West, Toronto, Ontario, M5H 1H1, and (b) for all other Advances,
WBO–Loan Administration & Agency Operations of the Agent located at 720 King
Street West, 4th Floor, Wholesale Banking Operations, Toronto, Ontario, M5V 2T3,
or such other branch or branches as may be designated by the Agent from time to
time.

 

1.1.22  “Business Day” means a day of the year, other than Saturday or Sunday,
on which (a) in respect of notices, determinations, payments or Advances
relating to Base Rate Advances, the Agent is open for normal banking business at
its executive offices in Toronto, Ontario, the Branch of Account and its
principal office in New York, New York, (b) in respect of notices,
determinations, payments or Advances relating to LIBOR Advances, the Agent is
open for normal banking business at its executive offices in Toronto, Ontario,
the Branch of Account and its principal offices in New York, New York and
London, England, and (c) for all other purposes, the Agent is open for normal
banking business at its executive offices in Toronto, Ontario and the Branch of
Account.

 

1.1.23  “Canadian Dollars”, “Cdn. Dollars”, “Cdn. $” and “$” mean the lawful
money of Canada.

 

1.1.24  “Canadian Reorganization” means the series of transactions described in
Schedule H.

 

   - 4 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

1.1.25  “Capital Lease Obligations” has the meaning defined in the U.S. Credit
Agreement, as such definition existed at 18 November 2005.

 

1.1.26  “Capital Stock” means, with respect to any Person from time to time, any
and all shares, units, trust units, partnership, membership or other interests,
participations or other equivalent rights in the Person’s equity or capital from
time to time, however designated and whether voting or non-voting.

 

1.1.27  “CDOR Rate” means, on any date, with respect to any Banker’s Acceptance,
the simple average of the rates shown on the display referred to as the “CDOR
Page” (or any display substituted therefor) on Reuters Domestic Money Service
(or any successor source from time to time) with respect to the banks and other
financial institutions named in such display at or about 10:00 a.m. (Toronto
time) on such date for banker’s acceptances having an identical maturity date to
the maturity date of such Banker’s Acceptance, as determined by the Agent, or if
such day is not a Business Day, then on the immediately preceding Business Day;
provided, however, that if such rates are not available, then the CDOR Rate for
any day shall be calculated as the average of the bid rates (rounded upwards to
the nearest 1/16th of 1%) quoted by each of the Schedule I Reference Lenders for
its own banker’s acceptances for the applicable period as of 10:00 a.m. (Toronto
time) on such day, as determined by the Agent, or if such day is not a Business
Day, then on the immediately preceding Business Day.

 

1.1.28  “Change in Law” has the meaning defined in the Provisions.

 

1.1.29  “Closing Date” means 31 March 2006 or such other day as may be agreed to
by the parties which is not later than 15 April 2006.

 

1.1.30  “Collateral” means cash, a bank draft or a letter of credit issued by a
Canadian chartered bank, all in a form satisfactory to the Agent, acting
reasonably.

 

1.1.31  “Commitment” means in respect of each Lender from time to time, the
covenant to make Advances to a Borrower in the Lender’s Applicable Percentage of
the maximum amount of the applicable Credit and, where the context requires, the
maximum amount of Advances which the Lender has covenanted to make.

 

1.1.32  “Compliance Certificate” means a certificate in the form of Schedule B
or Schedule C, as applicable, signed by a senior officer of, as applicable, the
Borrowers or Convergys Corporation.

 

1.1.33  “Consolidated EBITDA” has the meaning defined in the U.S. Credit
Agreement, as such definition exists as at 18 November 2005.

 

1.1.34  “Consolidated Interest Expense” has the meaning defined in the U.S.
Credit Agreement, as such definition exists as at 18 November 2005.

 

1.1.35  “Consolidated Total Capitalization” has the meaning defined in the U.S.
Credit Agreement, as such definition exists as at 18 November 2005.

 

   - 5 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

1.1.36  “Consolidated Total Debt” has the meaning defined in the U.S. Credit
Agreement, as such definition exists as at 18 November 2005.

 

1.1.37  “Constating Documents” means, with respect to any Person, its articles
or certificate of incorporation, amendment, amalgamation, continuance or
association, memorandum of association, by-laws, declaration of trust, trust
indenture, partnership agreement, limited liability company agreement or other
similar document, as applicable, and all unanimous shareholder agreements, other
shareholder agreements, voting trust agreements and similar arrangements
applicable to the Person’s Capital Stock, all as amended, supplemented, restated
or replaced from time to time.

 

1.1.38  “Contract” means any agreement, contract, indenture, lease, deed of
trust, licence, option, undertaking, promise or any other commitment or
obligation, whether oral or written, express or implied, other than a Permit.

 

1.1.39  “Contributing Lender” shall have the meaning defined in Section 6.18.

 

1.1.40  “Control” has the meaning defined in the Provisions.

 

1.1.41  “Credit A” means the credit facility of up to Cdn. $30,000,000 or the
Equivalent Amount in U.S. Dollars established by the Lenders in favour of CCM
Limited Partner Inc. pursuant to Section 3.1(1)(a).

 

1.1.42  “Credit A Limit” has the meaning defined in Section 3.1(1)(a).

 

1.1.43  “Credit B” means the credit facility of up to Cdn. $70,000,000 or the
Equivalent Amount in U.S. Dollars established by the Lenders in favour of
Convergys CMG Canada Limited Partnership pursuant to Section 3.1(1)(b).

 

1.1.44  “Credit B Limit” has the meaning defined in Section 3.1(1)(b).

 

1.1.45  “Credit Limit” shall have the meaning defined in Section 3.1.

 

1.1.46  “Credits” means Credit A and Credit B.

 

1.1.47  “Debt” means, of any Person means, without duplication:

 

  (a) all obligations of such Person for borrowed money;

 

  (b) all obligations of such Person that are evidenced by bonds, debentures,
notes or other similar instruments;

 

  (c) all obligations of such Person upon which interest charges are customarily
paid;

 

  (d) all obligations of such Person under conditional sale or other title
retention agreements relating to Property acquired by such Person;

 

   - 6 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (e) all obligations of such Person in respect of the deferred purchase price
of Property or services (excluding current accounts payable incurred in the
ordinary course of business);

 

  (f) all Debt of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Encumbrance on
Property owned or acquired by such Person, whether or not the Debt secured
thereby has been assumed;

 

  (g) all Guarantees by such Person of Debt of others;

 

  (h) all Capital Lease Obligations of such Person;

 

  (i) all obligations, contingent or otherwise, of such Person in respect of
letters of credit and letters of guarantee; and

 

  (j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.

The Debt of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such Debt
provide that such Person is not liable therefor.

 

1.1.48  “Debt to Capitalization Ratio” means, at any time, the ratio calculated
by dividing (a) the aggregate, without duplication, of the Consolidated Total
Debt of Convergys Corporation on a consolidated basis at such time by (b) the
aggregate, without duplication, of the Consolidated Total Capitalization of
Convergys Corporation at such time.

 

1.1.49  “Default” has the meaning defined in the Provisions and, without
limiting the Provisions, Default includes an Event of Default and a Pending
Event of Default.

 

1.1.50  “Defaulting Lender” has the meaning defined in Section 6.18.

 

1.1.51  “Designated Account” means, in respect of any Advance, the account or
accounts maintained by the applicable Borrower at the Branch (or another branch
of the Agent if agreed in advance) that such Borrower designates in its notice
requesting an Advance.

 

1.1.52  “Distribution” means:

 

  (a) the retirement, redemption, retraction, purchase, or other acquisition of
any Equity or Debt of any Related Party;

 

   - 7 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (b) the declaration or payment of any dividend, return of capital or other
distribution (in cash, securities or other Property or otherwise) of, on or in
respect of, any Equity of any Obligor;

 

  (c) any payment or repayment of or on account of Debt of any Related Party,
including in respect of principal, interest, bonus, premium or otherwise;

 

  (d) any payment of management or similar fees; and

 

  (e) any other payment or distribution (in cash, securities or other Property,
or otherwise) of, on or in respect of any Equity of any Obligor or Debt of any
Related Party;

and the terms “Distribute” and “Distributed” shall have corresponding meanings.

 

1.1.53  “Drawdown Date” means the date, which shall be a Business Day, of any
Advance.

 

1.1.54  “Eligible Assignee” has the meaning defined in the Provisions.

 

1.1.55  “Encumbrance” means:

 

  (a) with respect to any Property, any mortgage, deed of trust, lien, pledge,
hypothec, hypothecation, encumbrance, charge, assignment, consignment, security
interest, royalty interest, adverse claim or defect of title in, on or of the
Property;

 

  (b) the interest of a vendor or lessor under any conditional sale agreement,
capital lease or title retention agreement relating to an asset;

 

  (c) any purchase option, call or similar right of a third party in respect of
any Property;

 

  (d) any netting arrangement or set-off arrangement (other than netting or
set-off arising by operation of law in the ordinary course of business),
defeasance arrangement or other similar arrangement; and

 

  (e) any other agreement, trust or arrangement having the effect of security
for the payment or performance of any debt, liability or obligation;

and “Encumbrances”, “Encumbrancer”, “Encumber” and “Encumbered” shall have
corresponding meanings.

 

1.1.56  “Environmental Laws” means all Applicable Laws or any parts thereof
pertaining to the environment, waste transportation or disposal, Hazardous
Material or health or safety including the Resource Conservation and Recovery
Act, the Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Superfund Amendments and Reauthorization Act of 1986, the Federal
Clean Water Act, the Federal Clean Air Act, the Toxic Substances Control Act.

 

   - 8 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

1.1.57  “Equity” means, in respect of any Person, Capital Stock of such Person,
warrants, options or other rights to acquire Capital Stock of the Person and
securities convertible into or exchangeable for Capital Stock of such Person.

 

1.1.58  “Equivalent Amount” means, on any date, the equivalent amount in
Canadian Dollars or U.S. Dollars, as the case may be, after giving effect to a
conversion of a specified amount of U.S. Dollars to Canadian Dollars or Canadian
Dollars to U.S. Dollars, as the case may be, at the Exchange Rate.

 

1.1.59  “Event of Default” means any of the events or circumstances described in
Section 9.1.

 

1.1.60  “Exchange Rate” means on any day, for the purpose of calculations under
this Agreement, the amount of Canadian Dollars into which U.S. Dollars may be
converted, or vice versa, using the Bank of Canada noon spot rate for converting
the one currency into the other on that day or if that day is not a Business
Day, the preceding Business Day, or if such rate is not so published by the Bank
of Canada for any such day, then at the mid rate (i.e. the average of the
Agent’s spot buying and selling rates) quoted by the Agent at the Branch of
Account at approximately noon (Toronto time) on that day in accordance with its
normal practice for the applicable currency conversion in the wholesale market,
or if that day is not a Business Day, the preceding Business Day.

 

1.1.61  “Excluded Taxes” has the meaning defined in the Provisions.

 

1.1.62  “Federal Funds Effective Rate” means for any period, a fluctuating
interest rate per annum equal, for each day during such period, to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by Federal Funds brokers as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York or, for any day on which that rate is
not published for that day by the Federal Reserve Bank of New York, the average
of the quotations for that day for such transactions received by the Agent from
three Federal Funds brokers of recognized standing.

 

1.1.63  “Fee Letter” means the confidential fee letter agreement dated
30 September 2005 from the Agent to Convergys Customer Management Canada Inc.
and the Guarantors providing for the payment of certain fees in relation to the
credit facility established under the Original Credit Agreement, accepted and
agreed to by Convergys Customer Management Canada Inc. and the Guarantors on
28 October 2005.

 

1.1.64  “Foreign Lender” has the meaning defined in the Provisions.

 

1.1.65  “Fund” has the meaning defined in the Provisions.

 

1.1.66  “GAAP” means generally accepted accounting principles in the United
States of America.

 

1.1.67  “Governmental Authority” has the meaning defined in the Provisions.

 

   - 9 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

1.1.68  “Guarantee” has the meaning defined in the U.S. Credit Agreement, as
such definition existed at 18 November 2005.

 

1.1.69  “Guarantor Obligations” means the obligations of the Guarantors under
the Loan Documents.

 

1.1.70  “Guarantors” means each of Convergys Corporation, an Ohio corporation,
Convergys Customer Management Group Inc., an Ohio corporation and Convergys
Information Management Group Inc., an Ohio corporation, and each other Person
which delivers a guarantee hereunder, and becomes a party hereto, from time to
time.

 

1.1.71  “Hazardous Materials” means any substance, product, waste, residue,
pollutant, material, chemical, contaminant, dangerous good, constituent or other
material which is or becomes listed, regulated, defined or addressed under or
subject to any Environmental Law or any applicable Permit issued under any
Environmental Law, including asbestos, petroleum, tailings, mining residue and
polychlorinated biphenyls, but excluding household hazardous waste.

 

1.1.72  “Hedging Agreement” means any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

 

1.1.73  “Indemnified Taxes” has the meaning defined in the Provisions.

 

1.1.74  “Index Debt” means senior, unsecured, long-term indebtedness for
borrowed money of Convergys Corporation that is not guaranteed by any other
Person or subject to any other credit enhancement.

 

1.1.75  “Intellectual Property” means patents, trademarks, service marks, trade
names, copyrights, trade secrets, industrial designs and other similar rights.

 

1.1.76  “Interbank Reference Rate” means, in respect of any currency, the
interest rate expressed as a percentage per annum which is customarily used by
the Agent when calculating interest due by it or owing to it arising from
correction of errors in transactions in that currency between it and other
chartered banks.

 

1.1.77  “Interest Coverage Ratio” means, at any time, the ratio calculated by
dividing (a) Consolidated EBITDA for the four most recently completed fiscal
quarters of Convergys Corporation by (b) Consolidated Interest Expense of
Convergys Corporation for such period.

 

1.1.78  “Interest Payment Date” means the 21st day of each calendar month.

 

1.1.79 

“Investment” means (a) any investment in or purchase of or other acquisition of
any Equity of any Person, (b) any purchase or other acquisition of a business or
undertaking or division of any Person, including Property comprising the
business, undertaking or division, or (c) any investment in or purchase of or
other acquisition of any assets of any other Person, or (d) any loan or advance
or guarantee or the

 

   - 10 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

provision of any other financial assistance of any kind to, or otherwise
becoming liable for any debts, liabilities or obligations of, any Person.

 

1.1.80  “Lenders” means each of the Persons listed on Schedule E and other
lenders that agree from time to time to become Lenders in accordance with the
terms of this Agreement and “Lender” means any one of the Lenders.

 

1.1.81  “Lending Office” means, as to any Lender, the office or offices from
which it makes Advances and receives payments pursuant to this Agreement from
time to time.

 

1.1.82  “LIBO Rate” means for any LIBOR Period and LIBOR Advance, a rate
expressed as a percentage per annum on the basis of a 360 day year equal:

 

  (a) to the rate for deposits in U.S. Dollars in the London interbank market
for a period equal to the LIBOR Period and in an amount approximately equal to
the amount of the LIBOR Advance, that appears on the Reuters Telerate Page 3750
(or any successor source from time to time) as of 11:00 a.m. London time two
Business Days before the first day of the LIBOR Period or,

 

  (b) if no such rate appears as contemplated in item (a) above, to the rate at
which deposits in U.S. Dollars are offered by the principal lending office of
Scotia Capital in London, England to leading banks in the London interbank
market at 11:00 a.m. London time two Business Days before the first day of the
LIBOR Period for a period equal to the LIBOR Period and in an amount
approximately equal to the amount of the LIBOR Advance.

 

1.1.83  “LIBOR Advance” or “LIBO Rate Loan” means an advance in U.S. Dollars
bearing interest based on the LIBO Rate.

 

1.1.84  “LIBOR Period” means the period selected by a Borrower for a LIBOR
Advance or the period applicable to the LIBOR Advance under the terms of this
Agreement.

 

1.1.85  “Loan” has the meaning defined in the Provisions.

 

1.1.86  “Loan Documents” means this Agreement, all Security, the Fee Letter, and
all other documents from time to time relating to the Credits including
documents delivered under or in relation to the Original Credit Agreement.

 

1.1.87  “Material Adverse Effect” means any material adverse change in or
material adverse effect on (a) the business, affairs, prospects, assets or
financial condition of the Obligors taken as a whole, (b) the ability of any
Obligor to observe, perform or comply with its material obligations under any of
the Loan Documents, or (c) the rights and remedies of, as applicable, the Agent
or any of the Lenders under any of the Loan Documents, in each case, as
determined by the Required Lenders, acting reasonably.

 

1.1.88  “Maturity Date” for each of Credit A and Credit B means
21 December 2008.

 

   - 11 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

1.1.89  “Moody’s” means Moody’s Investor Services, Inc. and its successors.

 

1.1.90  “Non BA Lender” has the meaning defined in Section 6.11(5).

 

1.1.91  “Obligations” means all obligations of the Borrowers to the Agent and
Lenders under or in connection with this Agreement, including but not limited to
all debts and liabilities, present or future, direct or indirect, absolute or
contingent, matured or not, at any time owing by the Borrowers to the Agent and
Lenders in any currency or remaining unpaid by the Borrowers to the Agent and
Lenders in any currency under or in connection with this Agreement, whether
arising from dealings between the Agent and Lenders and the Borrowers or from
any other dealings or proceedings by which the Agent and Lenders may be or
become in any manner whatever creditors of the Borrowers under or in connection
with this Agreement, and wherever incurred, and whether incurred by the
Borrowers alone or with another or others and whether as principal or surety,
and all interest, fees, legal and other costs, charges and expenses; provided,
however, that “Obligations” shall not include “Other Secured Obligations”. In
this definition, “the Agent and Lenders” shall be interpreted as “the Agent and
Lenders, or any of them” and any reference to “the Borrowers” shall be
interpreted as “the Borrowers or either of them”. In this Agreement and the
other Loan Documents, any reference to the “Obligations of a Borrower”, means
the Obligations owing by such Borrower only.

 

1.1.92  “Obligors” has the meaning defined in the Provisions. Without limiting
the Provisions, “Obligors” includes each of the Borrowers and each of the
Guarantors, and “Obligor” means any of them.

 

1.1.93  “Original Credit Agreement” has the meaning ascribed to that term in
Recital A of this Agreement.

 

1.1.94  “Other Reference Lenders” means two Lenders, one selected by the Agent
and one selected by the Borrowers, which are banks chartered under and referred
to in either of Schedule II or Schedule III of the Bank Act (Canada).

 

1.1.95  “Other Secured Agreements” means all agreements or arrangements
(including guarantees) entered into or made from time to time by any Obligor
(unless otherwise specified) in connection with: (a) Swap Transactions between
an Obligor and any Lender or Affiliate of a Lender, and (b) cash consolidation,
cash management and electronic funds transfer arrangements between an Obligor
and the Agent or an Affiliate of the Agent and, for greater certainty, all such
agreements and arrangements entered into or made by any Obligor with or in
favour of the Agent, a Lender or Affiliate of the Agent or a Lender, as the case
may be, shall not cease to be an Other Secured Agreement if such Person ceases
to be the Agent or a Lender or have an Affiliate which is the Agent or a Lender.

 

1.1.96 

“Other Secured Obligations” means all obligations of the Obligors to the Other
Secured Parties under or in connection with the Other Secured Agreements,
including but not limited to all debts and liabilities, present or future,
direct or indirect, absolute

 

   - 12 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

or contingent, matured or not, at any time owing by the Obligors to the Other
Secured Parties in any currency or remaining unpaid by the Obligors to the Other
Secured Parties in any currency under or in connection with the Other Secured
Agreements, whether arising from dealings between the Other Secured Parties and
the Obligors or from any other dealings or proceedings by which the Other
Secured Parties may be or become in any manner whatever creditors of the
Obligors under or in connection with the Other Secured Agreements, and wherever
incurred, and whether incurred by an Obligor alone or with another or others and
whether as principal or surety, and all interest, fees, legal and other costs,
charges and expenses; provided, however, that “Other Secured Obligations” shall
not include “Obligations”. In this definition, “the Other Secured Parties” shall
be interpreted as “the Other Secured Parties, or any of them,” and “Obligors”
shall be interpreted as “Obligors, and each of them”.

 

1.1.97  “Other Secured Party” means, at any time (a) the Agent or a Lender or an
Affiliate of the Agent or a Lender which at such time is a creditor under or in
connection with an Other Secured Agreement, or (b) as contemplated by
Section 4.2(3), a former Agent or Lender, an Affiliate of a former Agent or
Lender or a former Affiliate of the Agent or a Lender or a former Agent or
Lender, which at such time is a creditor under or in connection with an Other
Secured Agreement.

 

1.1.98  “Other Taxes” has the meaning defined in the Provisions.

 

1.1.99  “Participant” has the meaning defined in the Provisions.

 

1.1.100  “Pending Event of Default” means an event which would constitute an
Event of Default hereunder, except for satisfaction of any requirement for
giving of notice, lapse of time, or both, or other condition subsequent.

 

1.1.101  “Pension Plan” means (a) a “pension plan” or “plan” which is a
“registered pension plan” as defined in the Income Tax Act (Canada) or pension
benefits standards legislation in any jurisdiction of Canada and is applicable
to employees resident in Canada of any Obligor, and (b) any other defined
benefit, supplemental pension benefit plan or similar arrangement applicable to
any employee of any Obligor.

 

1.1.102  “Permits” means licences, certificates, authorizations, consents,
registrations, exemptions, permits, attestations, approvals, characterization or
restoration plans, depollution programmes and any other approvals required by or
issued pursuant to any Applicable Law, in each case, against a Person or its
Property which are made, issued or approved by a Governmental Authority.

 

1.1.103  “Permitted Encumbrances” or means, with respect to any Person, the
following:

 

  (a) liens for taxes, assessments or governmental charges or levies which are
not yet due, or for which instalments have been paid based on reasonable
estimates pending final assessments, or the validity of which is being contested
in good faith by appropriate proceedings and for which the Person has recorded
the liability in accordance with GAAP and which do not have, and will not
reasonably be expected to have, a Material Adverse Effect;

 

   - 13 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (b) inchoate or statutory liens of contractors, subcontractors, mechanics,
workers, suppliers, material men, carriers and others in respect of
construction, maintenance, repair or operation of assets of the Person, in
respect of which adequate holdbacks are being maintained as required by
Applicable Laws and (i) which have not at such time been filed or exercised and
of which none of the Lenders have been given notice, or (ii) which relate to
obligations not due or payable or if due, the validity of which is being
contested in good faith by appropriate proceedings and for which such Person has
recorded the liability in accordance with GAAP and which do not materially
reduce the value of the affected asset or materially interfere with the use of
such asset in the operation of the business of the Person and do not have, and
will not reasonably be expected to have, a Material Adverse Effect;

 

  (c) easements, rights-of-way, licences, servitudes, restrictions, restrictive
covenants, and similar rights in real property comprised in the assets of the
Person or interests therein (including in respect of sewers, drains, gas and
water mains or electric light and power or telephone and telegraph conduits,
poles, wires and cables) which do not materially reduce the value of the
affected asset or materially interfere with the use of such asset in the
operation of the business of the Person and do not have, and will not reasonably
be expected to have, a Material Adverse Effect;

 

  (d) title defects or irregularities which are of a minor nature and which do
not materially reduce the value of the affected asset or materially interfere
with the use of such asset in the operation of the business of the Person and do
not have, and will not reasonably be expected to have, a Material Adverse
Effect;

 

  (e) the Encumbrance resulting from the deposit of cash or securities in
connection with contracts, tenders or expropriation proceedings, or to secure
workers’ compensation, employment insurance, surety or appeal bonds, costs of
litigation when required by Applicable Laws and other similar obligations, in
each case in the ordinary course of business;

 

  (f) the Encumbrance created by a judgment of a court of competent
jurisdiction; provided, however, that the Encumbrance is in existence for less
than 20 days after its creation or the execution or other enforcement of the
Encumbrance is effectively stayed or the claims so secured are being actively
contested in good faith and by proper legal proceedings and do not result in the
occurrence of an Event of Default;

 

  (g) the reservations, limitations, provisos and conditions, if any, expressed
in any original grant from the Crown of any real property or any interest
therein which do not materially reduce the value of the affected asset or
materially interfere with the use of such asset in the operation of the business
of the Person and do not have, and will not reasonably be expected to have, a
Material Adverse Effect;

 

   - 14 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (h) Encumbrances given to a public utility or any municipality or governmental
or other public authority when required by such utility or other authority in
connection with the operation of the business or the ownership of the assets of
the Person which do not materially reduce the value of the affected asset or
materially interfere with the use of such asset in the operation of the business
of the Person and do not have, and will not reasonably be expected to have, a
Material Adverse Effect;

 

  (i) servicing agreements, development agreements, site plan agreements, and
other agreements with Governmental Authorities pertaining to the use or
development of any of the assets of the Person, provided same are complied with
and do not materially reduce the value of the affected asset or materially
interfere with the use of such asset in the operation of the business of the
Person and do not have, and will not reasonably be expected to have, a Material
Adverse Effect;

 

  (j) the right reserved to or vested in any Governmental Authority by any
statutory provision or by the terms of any lease, licence, franchise, grant or
permit of the Person, to terminate any such lease, licence, franchise, grant or
permit, or to require annual or other payments as a condition to the continuance
thereof;

 

  (k) Encumbrances in favour of the Agent created by the Security, if any,
including Encumbrances over Collateral;

 

  (l) landlords’ rights of distraint and similar rights of a landlord (including
in Quebec a landlord’s hypothec) on tangible personal or moveable Property of
the Person located solely on the premises leased by the landlord to the Person
and securing only the obligations of the Person under the applicable lease of
the premises, so long as the exercise of such rights do not result in the
occurrence of an Event of Default; and

 

  (m) Permitted Encumbrances, as such term is defined in the U.S. Credit
Agreement as such definition existed at 18 November 2005 and other Liens (as
defined in the U.S. Credit Agreement, as such definition existed at 18 November
2005) which are permitted under Section 6.01 of the U.S. Credit Agreement, as
such provision existed at 18 November 2005.

 

1.1.104  “Person” has the meaning defined in the Provisions and “person” has the
same meaning.

 

1.1.105  “Prime Rate” means, on any day, the greater of:

 

  (a) the average of the annual rates of interest expressed as a percentage per
annum on the basis of a 365 or 366 day year, as the case may be, announced by
each Schedule I Reference Lender on that day as its reference rate for
commercial loans made by it in Canada in Canadian Dollars; and

 

   - 15 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (b) the CDOR Rate for one month Canadian Dollar banker’s acceptances on that
day plus 0.75% per annum.

 

1.1.106  “Prime Rate Advance” means an Advance in Canadian Dollars bearing
interest based on the Prime Rate and includes any deemed Prime Rate Advance
provided for in this Agreement.

 

1.1.107  “Property” means, with respect to any Person, any or all of its present
and future undertaking, property and assets.

 

1.1.108  “Provisions” means the model credit agreement provisions attached as
Schedule D.

 

1.1.109  “Register” has the meaning defined in Section 10(c) of the Provisions.

 

1.1.110  “Relevant Rating” means, at any time:

 

  (a) the lowest rating, as of such date, of any class of Index Debt issued by
Convergys Corporation as most recently announced by S&P (or, if no such debt is
outstanding at such time, a private rating established by S&P); and

 

  (b) the lowest rating, as of such date, of any class of Index Debt issued by
Convergys Corporation as most recently announced by Moody’s (or, if no such debt
is outstanding at such time, a private rating established by Moody’s);

and otherwise determined in accordance with Section 3.6(2).

 

1.1.111  “Required Lenders” means a Lender or Lenders holding, in the aggregate,
a minimum of 50.1% of the amount of the Commitments (or the outstanding Advances
if the Commitments have terminated including after the occurrence of any
Default), excluding in all cases Commitments or Advances held by any Obligor or
any Affiliate or Related Party of any Obligor.

 

1.1.112  “S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc., or any of its successors.

 

1.1.113  “Schedule” means the designated Schedule of this Agreement.

 

1.1.114  “Schedule I Reference Lenders” means the Agent and such other
institutions as may be agreed upon by the Borrowers and the Agent from time to
time, and “Schedule I Reference Lender” means any one of them.

 

1.1.115  “Scotia Capital” means The Bank of Nova Scotia, a bank to which the
Bank Act (Canada) applies.

 

1.1.116  “Section” means the designated section of this Agreement.

 

1.1.117  “Secured Obligations” means the Obligations and Other Secured
Obligations.

 

   - 16 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

1.1.118  “Secured Parties” means, at any time, the Lenders and the Agent in
respect of the Obligations and Guarantor Obligations and the Other Secured
Parties at such time in respect of the Other Secured Obligations.

 

1.1.119  “Security” means the guarantees held from time to time by or on behalf
of the Secured Parties (including guarantees held by the Agent), supporting or
intended to support, inter alia, repayment of any of the Secured Obligations,
including, without limitation, the guarantees described in Section 4.1 from time
to time.

 

1.1.120  “Standby Fee” has the meaning defined in Section 3.7.

 

1.1.121  “Subsidiary” means, with respect to a Person, a subsidiary of such
Person as defined in the Canada Business Corporations Act as of the date of this
Agreement (determined as if each such Person was a body corporate), and any
other Person in which the Person or any Subsidiary of the Person has the right,
directly or indirectly, through one or more intermediaries, to make or Control
management decisions.

 

1.1.122  “Swap Transaction” means any transaction under a Hedging Agreement.

 

1.1.123  “Swingline Availability” has the meaning defined in Section 3.1(3).

 

1.1.124  “Taxes” has the meaning defined in the Provisions.

 

1.1.125  “U.S. Credit Agreement” means the U.S. $325,000,000 three-year
competitive advance and revolving credit facility agreement dated as of
21 December 2004 between Convergys Corporation, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent, Citicorp USA, Inc., as
syndication agent, and PNC Bank, National Association, Deutsche Bank AG, New
York Branch and Wachovia Bank, National Association, as co-documentation agents
as amended by Amendment No. 1 dated as of 4 November 2005 between such parties
and as further amended by Amendment No. 2 dated as of 17 March 2006 between such
parties.

 

1.1.126  “U.S. Dollars” and “U.S. $” means lawful monies of the United States of
America.

 

1.1.127  “Welfare Plan” means any life, medical, health, dental,
hospitalization, disability, travel, accident, accidental health and
dismemberment insurance or other employee benefit or welfare plan, agreement or
arrangement, other than a Pension Plan, applicable to any employee of any
Obligor, whether or not insured and whether or not subject to any Applicable
Laws, but excludes any statutory plans with which any Obligor is required to
comply, including the Canada Pension Plan or plans administered pursuant to
applicable provincial health, workers’ compensation and employment insurance
legislation.

 

1.2 Construction

This Agreement has been negotiated by each party with the benefit of legal
representation and any rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not apply to the
construction or interpretation of this Agreement.

 

   - 17 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

1.3 References to U.S. Credit Agreement

The provisions of the U.S. Credit Agreement that are incorporated by reference
or referred to in this Agreement shall continue to apply mutatis mutandis to the
Credits notwithstanding the termination of the U.S. Credit Agreement for any
reason.

 

1.4 Certain Rules of Interpretation

In this Agreement:

 

  (a) the division into sections and other subdivisions thereof and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement; and

 

  (b) unless specified otherwise or the context otherwise requires:

 

  (i) references to any Section or Schedule are references to the Section of, or
Schedule to, this Agreement;

 

  (ii) “including” or “includes” means “including (or includes) but not limited
to” and shall not be construed to limit any general statement preceding it to
the specific or similar items or matters immediately following it;

 

  (iii) references to contracts, agreements or instruments, unless otherwise
specified, are deemed to include all present and future amendments, supplements,
restatements or replacements to or of such contracts, agreements or instruments,
provided that such amendments, supplements, restatements or replacements to or
of such contracts, agreements or instruments have been, if applicable, approved
or consented to and otherwise made in accordance with the provisions of this
Agreement;

 

  (iv) references to any legislation, statutory instrument or regulation or a
section or other provision thereof, unless otherwise specified, is a reference
to the legislation, statutory instrument, regulation, section or other provision
as amended, restated or re-enacted from time to time;

 

  (v) references to any thing includes the whole or any part of that thing and a
reference to a group of things or Persons includes each thing or Person in that
group;

 

  (vi) references to a Person includes that Person’s successors and assigns;

 

  (vii) all references to specific times are references to Toronto time; and

 

  (viii) words in the singular include the plural and vice-versa and words in
one gender include all genders.

 

   - 18 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTICLE 2

AMENDMENT AND RESTATEMENT/ASSIGNMENT AND ASSUMPTION

 

2.1 Assignment and Assumption

 

(1) The Agent and the Lenders hereby consent to the sale and assignment by CCM
Limited Partner Inc. to Convergys CMG Canada Limited Partnership, and the
assumption by Convergys CMG Canada Limited Partnership of the Assumed
Liabilities and agree that from the time of such assumptions, CCM Limited
Partner Inc. shall not be liable for the Assumed Liabilities.

 

(2) For an agreed consideration, CCM Limited Partner Inc. hereby sells and
assigns to Convergys CMG Canada Limited Partnership, and Convergys CMG Canada
Limited Partnership hereby assumes, as of the date of this Agreement, all of the
Assumed Liabilities and all rights and obligations of CCM Limited Partner Inc.
in relation thereto.

 

(3) Convergys CMG Canada Limited Partnership agrees with CCM Limited Partner
Inc., the Agent and the Lenders that it shall perform all covenants and
obligations relating to the Assumed Liabilities in accordance with the terms of
this Agreement.

 

2.2 Amendment and Restatement

Each of the Obligors acknowledges and confirms that:

 

  (a) all of the Obligations (as defined in the Original Credit Agreement) as at
the date of this Agreement arising under or in respect of the Original Credit
Agreement, of any nature or kind whatsoever, shall, from and after the date
hereof, be owing under, governed by and subject to the provisions of this
Agreement; and

 

  (b) the credit facility established by the Original Credit Agreement shall be
deemed to be established under and shall be governed by and subject to the
provisions of this Agreement and, specifically (i) the principal amount of the
all Obligations (as defined in the Original Credit Agreement) under the Original
Credit Agreement other than the principal amount of the Assumed Liabilities
shall be deemed to be Advances under Credit A, and (ii) the principal amount of
the Assumed Liabilities shall be deemed to be Advances under Credit B.

 

   - 19 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTICLE 3

CREDIT

 

3.1 Amounts and Availment Options

 

(1) Upon and subject to the terms and conditions of this Agreement, the Lenders
severally agree to provide to:

 

  (a) CCM Limited Partner Inc., a revolving term credit facility (“Credit A”) in
the amount of up to Cdn. $30,000,000 or the Equivalent Amount in U.S. Dollars
(as reduced from time to time in accordance with this Agreement, the “Credit A
Limit”), provided that each Lender’s obligation hereunder shall be limited to
its respective Applicable Percentage of Credit A; and

 

  (b) Convergys CMG Canada Limited Partnership, a revolving term credit facility
(“Credit B”) in the amount of up to Cdn. $70,000,000 or the Equivalent Amount in
U.S. Dollars (as reduced from time to time in accordance with this Agreement,
the “Credit B Limit”), provided that each Lender’s obligation hereunder shall be
limited to its respective Applicable Percentage of Credit B.

 

(2) At the option of:

 

  (a) CCM Limited Partner Inc., Credit A may be utilized by CCM Limited Partner
Inc. by requesting that Prime Rate Advances, Base Rate Advances, or LIBOR
Advances be made by the Lenders or by presenting orders to a Lender for
acceptance as Banker’s Acceptances; and

 

  (b) Convergys CMG Canada Limited Partnership, Credit B may be utilized by
Convergys CMG Canada Limited Partnership by requesting that Prime Rate Advances,
Base Rate Advances, or LIBOR Advances be made by the Lenders or by presenting
orders to a Lender for acceptance as Banker’s Acceptances.

 

(3) At the option of Convergys CMG Canada Limited Partnership, up to
Cdn. $10,000,000 or the Equivalent Amount in U.S. Dollars of the undrawn
available portion of Credit B may be utilized (the “Swingline Availability”) by
Convergys CMG Canada Limited Partnership by incurring overdrafts in its Canadian
Dollar and U.S. Dollar accounts with Scotia Capital, which shall be deemed to
be, as applicable, Prime Rate Advances or Base Rate Advances. Subject to
Section 6.21, Advances under the Swingline Availability will be made solely by
Scotia Capital and the Swingline Availability may be availed by Convergys CMG
Canada Limited Partnership only through Scotia Capital. Advances under the
Swingline Availability will reduce, to the extent of the Advances thereunder,
the amounts available to be drawn under Credit B.

 

3.2 Revolving Credit

Each Credit is a revolving credit. The principal amount of any Advance under a
Credit which is repaid from time to time may be reborrowed if the applicable
Borrower is otherwise entitled to receive an Advance under such Credit.

 

3.3 Use of the Credits

Each Credit shall be used for general corporate purposes including to finance,
in part, the payment of a dividend to be paid, ultimately, to Convergys Customer
Management Group Inc.

 

   - 20 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

3.4 Term and Repayment

 

(1) The Credit A Limit and the Credit B Limit will be reduced on the first day
of each fiscal quarter of the applicable Borrower, commencing 1 April 2006
(each, a “reduction date”), by that amount (if positive) which is equal to
(a) as applicable, the Credit A Limit or the Credit B Limit on the applicable
reduction date, minus (b) the aggregate of (i) the amount of Advances
outstanding under, as applicable, the Credit A or Credit B at the close of
business on the day immediately preceding the applicable reduction date, and
(ii) 10% of the amount of Advances outstanding under, as applicable, Credit A or
Credit B at the close of business on the day immediately preceding the
applicable reduction date.

 

(2) CCM Limited Partner Inc. shall repay all Obligations under Credit A in full,
and Convergys CMG Canada Limited Partnership shall repay all obligations under
Credit B in full, and the Credits shall be cancelled, on the Maturity Date.

 

3.5 Voluntary Prepayments

The Borrowers may prepay Prime Rate Advances and Base Rate Advances under the
applicable Credit upon prior written notice given in accordance with Section 6.3
and, subject to Section 6.4, may prepay LIBOR Advances under the Credits upon
three Business Days prior written notice, without premium or penalty in minimum
amounts of Cdn. $5,000,000 and integral multiples of Cdn. $1,000,000, in the
case of Prime Rate Advances, and in minimum amounts of U.S. $5,000,000 and
integral multiples of U.S. $1,000,000, in the case of Base Rate or LIBOR
Advances, except that no Banker’s Acceptance or BA Equivalent Loan may be paid
prior to its maturity date and any prepayments of LIBOR Advances shall include
payment of all breakage costs. The Borrowers may cash collateralize outstanding
Banker’s Acceptances and BA Equivalent Loans.

 

3.6 Interest Rates, Fees and Commissions

 

(1) Interest rates, Banker’s Acceptance Fees and Standby Fees will vary and be
calculated based on the Relevant Rating as follows:

 

Relevant Rating

   Applicable
Margin for Prime
Rate Advances
and Base Rate
Advances
(% per annum)     Banker’s
Acceptance Fee
and Applicable
Margin for
LIBOR
Advances
(% per annum)     Standby Fee
(% per annum)  

Level 1

  

Greater than or equal to A-/A3

   0.125 %   0.425 %   0.125 %

Level 2

  

BBB+/Baa1

   0.150 %   0.550 %   0.150 %

Level 3

  

BBB/Baa2

   0.175 %   0.675 %   0.175 %

Level 4

  

BBB-/Baa3

   0.200 %   0.800 %   0.200 %

Level 5

  

BB+/Ba1

   0.250 %   1.050 %   0.250 %

Level 6

  

Lower than or equal to BB+/Ba1

   0.675 %   1.300 %   0.325 %

 

   - 21 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(2) For purposes of the foregoing, (a) if either S&P or Moody’s shall not have
in effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this paragraph), then such rating agency
shall be deemed to have established a rating in Level 6, (b) if the ratings
established or deemed to have been established by S&P and Moody’s for the Index
Debt shall fall within different Levels, then (i) if both such ratings are at or
above Level 4, the Relevant Rating shall be based on the higher of the two
ratings unless one of the two ratings is two or more Levels lower than the
other, in which case the Relevant Rating shall be determined by reference to the
Level next above that of the lower of the two ratings, and (ii) if one or both
of such ratings is below Level 4, the Relevant Rating shall be determined by
reference to the lower of the two ratings, and (c) if the ratings established or
deemed to have been established by S&P and Moody’s for the Index Debt shall be
changed (other than as a result of a change in the rating system of S&P or
Moody’s), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Relevant Rating
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of S&P or Moody’s shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Obligors and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Relevant Rating shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 

(3) All interest rates, Banker’s Acceptance Fees and Standby Fees set forth in
Section 3.6(1) are rates per annum. Interest on Prime Rate Advances and Base
Rate Advances shall, as applicable, be the Prime Rate or Base Rate, as the case
may be, plus the relevant rate shown in the column of the table in
Section 3.6(1) headed “Applicable Margin for Prime Rate Advances and Base Rate
Advances “. The rate for Banker’s Acceptance Fees shall be the relevant rate
shown in the column of the table in Section 3.6(1) headed “Banker’s Acceptance
Fee and Applicable Margin for LIBOR Advances”. Interest on LIBOR Advances shall
be the LIBO Rate for the applicable LIBOR Period plus the relevant rate shown in
the column of the table in Section 3.6(1) headed “Banker’s Acceptance Fees, L/C
Commissions and Applicable Margin for LIBOR Advances”. Interest on Prime Rate
Advances, Base Rate Advances and LIBOR Advances and Banker’s Acceptances Fees
and Standby Fees received by the Agent shall be promptly distributed by the
Agent to the Lenders in accordance with their respective Applicable Percentages.

 

   - 22 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

3.7 Standby Fee

The Borrowers shall pay a standby fee (“Standby Fee”) on the daily unadvanced
portion of the applicable Credit at a rate per annum which shall vary and be
calculated based on the Relevant Rating as set out in the column of the table in
Section 3.6(1) headed “Standby Fee”. The Standby Fee shall be calculated daily
beginning on 18 November 2005 and shall be payable quarterly in arrears on the
last Business Day of each fiscal quarter of the applicable Borrower. Upon final
payment of the Obligations relating to a Credit, the applicable Borrower shall
also pay any accrued but unpaid Standby Fees on such Credit.

 

3.8 Agency and Assignment Fees

Convergys CMG Canada Limited Partnership shall pay to the Agent, inter alia, the
annual administration fee provided for in the Fee Letter. The processing and
recordation fee payable to the Agent by a Lender as contemplated in
Section 10(b)(vi) of the Provisions is Cdn. $2,500.

 

3.9 Exchange Rate Fluctuations

If at any time fluctuations in rates of exchange in effect between U.S. Dollars
and Cdn. Dollars cause the aggregate amount of Advances (expressed in
Cdn. Dollars using the Exchange Rate) outstanding under a Credit to exceed the
maximum amount of such Credit permitted herein by more than Cdn. $1,000,000 (or
the equivalent thereof in any other currency), the applicable Borrower shall pay
to the Lenders within one Business Day after demand given to it by the Agent
such amount as is necessary to repay the excess. If the applicable Borrower is
unable to immediately pay that amount because LIBOR Periods have not ended or
Banker’s Acceptances have not matured, the applicable Borrower shall, within one
Business Day following demand, cause to be deposited with the Agent Collateral
in the amount of the excess, which shall be held by the Agent until the amount
of the excess is paid in full. The applicable Borrower shall be entitled to
receive interest on cash held by the Agent as Collateral in accordance with
Section 11.10. If, on the date of any Advance under a Credit (whether by
rollover, conversion or otherwise), the aggregate amount of Advances (expressed
in Cdn. Dollars using the Exchange Rate) under such Credit exceeds the maximum
amount of such Credit permitted herein because of fluctuations in rates of
exchange, the applicable Borrower shall immediately pay the Lenders the excess
and shall not be entitled to any Advance that would result in the amount of such
Credit being exceeded.

ARTICLE 4

SECURITY

 

4.1 Security

The Security shall comprise the unlimited and unconditional guarantees of the
Obligations of each of the Borrowers and the Other Secured Obligations of each
of the Borrowers, by each of the Guarantors in favour of the Agent and the
Lenders, all in form and substance satisfactory to the Lenders.

 

   - 23 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

4.2 Obligations Secured by the Security

 

(1) The documents constituting the Security shall secure or support the
following obligations which obligations, except as otherwise agreed by the
Lenders among themselves, shall rank pari passu with each other:

 

  (a) the Obligations and Guarantor Obligations;

 

  (b) the Other Secured Obligations; and

 

  (c) all other indebtedness, liabilities and obligations of the Obligors under
the Loan Documents.

 

(2) As of the date of this Agreement, the Other Secured Obligations are those
listed in Schedule G. The Agent from time to time shall prepare and provide the
Lenders and the Borrowers with a revision of Schedule G to reflect changes in
the Other Secured Obligations to the extent notified in writing by the Borrowers
to the Agent, but any failure to do so shall not affect the security for any
Other Secured Obligations in favour of any Other Secured Parties. Other Secured
Obligations in favour of the Other Secured Parties listed on Schedule G from
time to time shall be conclusively deemed to be secured by the Security (in the
absence of manifest error) and shall not cease to be secured without the prior
written consent of the respective Secured Parties to whom the Other Secured
Obligations are owed. If the Obligations have been indefeasibly paid and
performed in full in cash and the Commitments have been terminated, the Secured
Parties (in their respective capacities as Secured Parties and without prejudice
to the retention of any interest in the Security in their capacities, if any, as
Persons to whom are owed other obligations secured under or pursuant to the
Security (other than Other Secured Obligations)) will release their interest in
the Security upon receiving Collateral to secure the Other Secured Obligations,
in an amount satisfactory to the Secured Parties to whom Other Secured
Obligations are owed, acting reasonably. Each Other Secured Party, by its
acceptance of the benefit of any Security, shall be deemed to have accepted and
be bound by the provisions of this Agreement applicable to Other Secured Parties
and regarding the terms upon which the Other Secured Obligations are secured by
the Security, and authorizes and directs the Agent to act accordingly.

 

(3)

Notwithstanding the rights of Other Secured Parties to benefit from the Security
in respect of the Other Secured Obligations, all decisions concerning the
Security and the enforcement thereof shall be made by the Lenders or the
Required Lenders in accordance with this Agreement. No Other Secured Party
holding Other Secured Obligations from time to time shall have any additional
right to influence the Security or the enforcement thereof as a result of
holding Other Secured Obligations as long as this Agreement remains in force. No
such Other Secured Party shall be able to enforce or realize on the Security
unless the Lenders pursuant to the terms of this Agreement are at the same time
enforcing or realizing on the Security for the Obligations and Guarantor
Obligations. However, the Other Secured Obligations shall continue to be secured
by the Security notwithstanding the termination of this

 

   - 24 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

Agreement by reason of payment of the Credits, or for any other reason and all
Other Secured Obligations owed to any Other Secured Party shall continue to be
secured by the Security after such Other Secured Party ceases to be the Agent or
a Lender or have an Affiliate which is the Agent or a Lender. After the
termination of this Agreement, decisions concerning the Security shall be made
by the holders of Other Secured Obligations as they may determine among
themselves.

 

4.3 Confirmation re Existing Security

Each of the Guarantors acknowledges that the guarantees and Security made or
granted by it under or in connection with the Original Credit Agreement remain
in full force and effect notwithstanding the changes effected by this Agreement
and each of the Guarantors hereby confirms its obligations thereunder.

 

4.4 Confirmation following Amalgamation

With effect from 1 April 2006, each of the Guarantors acknowledges that the
guarantees and Security made or granted by it under or in connection with this
Agreement on the Closing Date remain in full force and effect notwithstanding
the amalgamation of CCM Limited Partner Inc. with 3117091 Nova Scotia Company, a
Nova Scotia unlimited liability company, to form CCM Limited Partner ULC, a Nova
Scotia unlimited liability company and each of the Guarantors hereby confirms
its obligations thereunder and under this Agreement.

ARTICLE 5

DISBURSEMENT CONDITIONS

 

5.1 Conditions Precedent to Initial Advance

The following conditions precedent must be satisfied at or before the time of
the initial Advance under this Agreement (to the extent not received in
connection with the Original Credit Agreement), unless waived by the Lenders.
Where delivery of documents is referred to, the documents shall be delivered to
the Agent for and on behalf of the Lenders and shall be in full force and effect
and in form and substance satisfactory to the Lenders.

 

(1) Other Debt and Encumbrances – The Lenders shall:

 

  (a) have received a certified copy of the U.S. Credit Agreement together with
all amendments thereto up to the date of this Agreement;

 

  (b) be satisfied that all Debt of the Obligors existing at the date of the
initial Advance is Debt that is permitted under the U.S. Credit Agreement, as
the U.S. Credit Agreement existed at 18 November 2005;

 

  (c) have received releases and discharges (in registrable form where
appropriate) covering all Encumbrances affecting the Property of the Obligors
which are not Permitted Encumbrances in all applicable jurisdictions, and all
statements and acknowledgments that are reasonably required in respect of other
security

 

   - 25 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

interests affecting the Property of any Obligor to confirm that they are
Permitted Encumbrances; and

 

  (d) be satisfied that no Debt ranks senior to, as applicable, the Obligations,
the Guarantor Obligations and the Other Secured Obligations except to the extent
that it does so in compliance with the U.S. Credit Agreement, as the U.S. Credit
Agreement existed at 18 November 2005.

 

(2) Documentation and Ancillary Information – The Agent:

 

  (a) shall have received duly executed copies of this Agreement, the Security
and the other Loan Documents, accompanied by all consents, acknowledgments and
ancillary agreements as may be reasonably required by the Agent, all in form and
substance satisfactory to the Agent and the Lenders;

 

  (b) shall have received a certificate from each of the Obligors with copies of
its Constating Documents, a list of its officers, directors, trustees and/or
partners, as the case may be, who are executing Loan Documents on its behalf
with specimens of the signatures of those who are executing Loan Documents on
its behalf, and copies of the corporate proceedings taken to authorize it to
execute, deliver and perform its obligations under the Loan Documents and the
Lenders shall be satisfied that all internal approvals and authorizations of
each of the Obligors to permit each to enter into and to perform its obligations
in relation thereto have been obtained; and

 

  (c) shall have received evidence that the delivery of the Loan Documents will
not contravene Applicable Laws governing financial assistance or other similar
Applicable Laws which affect the Loan Documents.

 

(3) Financial Information – The Agent shall have received:

 

  (a) the audited consolidated annual financial statements of Convergys
Corporation for each of its fiscal year ending 31 December 2005; and

 

  (b) the unaudited consolidated quarterly financial statements of Convergys
Corporation for its fiscal quarter ending 31 December 2005.

 

(4) Opinions – The Agent shall have received the following favourable legal
opinions, each in form and substance satisfactory to it:

 

  (a) the opinion of Borden Ladner Gervais LLP, counsel to the Lenders,
addressed to the Agent and the Lenders in relation to the Loan Documents which
are governed by Ontario law;

 

  (b) the opinion of McInnes Cooper, counsel to CCM Limited Partner Inc.,
addressed to the Agent, the Lenders and Borden Ladner Gervais LLP in relation
to, among other things, the existence of CCM Limited Partner Inc., its corporate
power and authority and the due authorization, execution and

 

   - 26 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

delivery of the Loan Documents to which it is a party and such other matters as
the Agent may reasonably require;

 

  (c) the opinion of Thompson Dorfman Sweatman LLP, counsel to Convergys CMG
Canada Limited Partnership, addressed to the Agent, the Lenders and Borden
Ladner Gervais LLP in relation to, among other things, the formation and
existence of Convergys CMG Canada Limited Partnership, its corporate (or
analogous) power and authority and the due authorization, execution and delivery
of the Loan Documents to which it is a party and such other matters as the Agent
may reasonably require; and

 

  (d) the opinion of Frost Brown Todd LLC, counsel to the Guarantors, addressed
to the Agent, the Lenders and Borden Ladner Gervais LLP in relation to, among
other things, the Guarantors and the enforceability of the Loan Documents
governed by U.S. law and such other matters as the Agent may reasonably require
including, without limitation, that the Obligations, the Guarantor Obligations
and the Other Secured Obligations are Indebtedness (as that term is defined in
the U.S. Credit Agreement as at 18 November 2005) which is permitted under the
U.S. Credit Agreement and is permitted under all public debt of Convergys
Corporation or the other Guarantors.

 

(5) Other Matters – The following conditions must also be satisfied:

 

  (a) the Lenders shall be satisfied at the Closing Date that there is no
material litigation affecting any Obligor;

 

  (b) the Lenders shall be satisfied at the Closing Date that there has not
occurred and does not exist any event or circumstance which has, or would have,
a Material Adverse Effect;

 

  (c) all fees and expenses payable under the Loan Documents and the Fee Letter
(including upfront fees, agency fees, and reasonable legal fees and expenses of
the Lenders’ counsel invoiced prior to the Closing Date) shall have been paid;

 

  (d) the conditions precedent in this Section 5.1 shall be satisfied no later
than 15 April 2006; and

 

  (e) the Agent shall have received such other documents as the Lenders may
reasonably require.

 

5.2 Conditions Precedent to all Advances

The obligation of the Lenders to make any Advance (including the initial
Advance) is subject to the conditions precedent that:

 

  (a) no Default has occurred and is continuing on the Drawdown Date, or would
result from making the Advance;

 

   - 27 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (b) the Agent has received timely notice as required under Section 6.3;

 

  (c) the representations and warranties set out in Section 7.1, other than
those expressly stated to be made as of a specific date or otherwise expressly
modified in accordance with Section 7.2, are true and correct in all material
respects on the date of the Advance as if made on and as of the date of the
Advance; and

 

  (d) all other terms and conditions of this Agreement upon which an Advance may
be obtained are fulfilled.

ARTICLE 6

ADVANCES

 

6.1 Evidence of Indebtedness

The Agent will maintain records of the Obligations resulting from Prime Rate
Advances, Base Rate Advances and LIBOR Advances made by the Lenders and each
Lender will maintain records concerning those Advances it has made. The Agent
shall also maintain records of the Obligations resulting from Advances by way of
Banker’s Acceptances and BA Equivalent Loans, and each Lender shall also
maintain records relating to Banker’s Acceptances that it has accepted and BA
Equivalent Loans it has made. The records maintained by the Agent shall
constitute, in the absence of manifest error, prima facie evidence of the
Obligations and all details relating thereto. After a request by a Borrower, the
Agent or the Lender to whom the request is made will promptly advise such
Borrower of the entries in such records. The failure of the Agent or any Lender
to correctly record any such amount or date shall not, however, adversely affect
the obligation of the Borrowers to pay their respective Obligations in
accordance with this Agreement. The Agent shall, upon the reasonable request of
a Lender or a Borrower, provide any information contained in its records of
Advances to such Lender or such Borrower and the Agent, each Lender and each
Borrower shall cooperate in providing all information reasonably required to
keep all accounts accurate and up-to-date.

 

6.2 Conversions

Subject to the other terms of this Agreement, a Borrower may from time to time
convert all or any part of the outstanding amount of any Advance under the
applicable Credit into another form of Advance.

 

6.3 Notice of Advances and Payments

 

(1) Each Borrower shall give the Agent irrevocable written notice, in the form
of Schedule A, of any request for any Advance to it under the applicable Credit
(other than for any Advance under the Swingline Availability). Each Borrower
shall also give the Agent irrevocable written notice in the same form of any
payment by it (whether resulting from a repayment, prepayment, rollover or
conversion of any Advance under a Credit) and each such payment shall be for an
amount no less than, as applicable, Cdn. $5,000,000 or U.S. $5,000,000 or the
aggregate amount of the Advances outstanding, whichever is less.

 

   - 28 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(2) Notice in respect of a LIBOR Advance or payment thereof shall be given on
the third Business Day prior to the date of any such LIBOR Advance or payment.
Notice in respect of an Advance by way of Banker’s Acceptance or payment thereof
shall be given two Business Days before any such Advance or payment. Any
permanent reduction of a Credit shall only be effective on three Business Days
notice as required by Section 6.4.

 

(3) Notices shall be given not later than 11:00 a.m. (Toronto time) on the date
for notice. Payments (other than those being made solely from the proceeds of
rollovers and conversions) must be made prior to 11:00 a.m. (Toronto time) on
the date for payment. If a notice or payment is not given or made by those
times, it shall be deemed to have been given or made on the next Business Day,
unless all Lenders affected by the late notice or payment agree, in their sole
discretion, to accept a notice or payment at a later time as being effective on
the date it is given or made.

 

6.4 Prepayments and Reductions

 

(1) Subject to giving notice required by Section 6.3, the Borrowers may from
time to time repay Advances outstanding under the applicable Credit without
premium or penalty, except that (a) Banker’s Acceptances and BA Equivalent Loans
may not be paid prior to their respective maturity dates, and (b) LIBOR Advances
may not be paid prior to the end of the applicable LIBOR Period unless the
applicable Borrower indemnifies the Lenders for any loss or expense that the
Lenders incur as a result, including any breakage costs.

 

(2) Each Borrower may from time to time, by giving not less than three Business
Days express written notice to the Agent, irrevocably notify the Agent of the
cancellation of the applicable Credit or of the permanent reduction of the
committed amount of the applicable Credit by an amount which shall be a minimum
of Cdn. $5,000,000 and a whole multiple of Cdn. $1,000,000. Such Borrower shall
have no right to any increase in the committed amount of the applicable Credit
thereafter.

 

6.5 Prime Rate, Base Rate and LIBOR Advances

 

(1)

Upon timely fulfilment of all applicable conditions as set forth in this
Agreement, the Agent, in accordance with the procedures set forth in
Section 6.7, will make the requested amount of a Prime Rate Advance, Base Rate
Advance or LIBOR Advance available to the applicable Borrower on the Drawdown
Date requested by such Borrower by crediting the Designated Account with such
amount. Each Prime Rate Advance, Base Rate Advance or LIBOR Advance (other than
an Advance under the Swingline Availability) shall be in an aggregate minimum
amount of, as applicable, Cdn. $5,000,000 or U.S. $5,000,000 and in a whole
multiple of, as applicable, Cdn. $1,000,000 or U.S. $1,000,000. Notwithstanding
the foregoing, if the aggregate minimum amount of any such Advance would cause
such Borrower to exceed the maximum amount of the applicable Credit, such
Borrower shall be permitted to request an aggregate amount for such an Advance
that is equal to the difference or the Equivalent Amount in U.S. Dollars of the
difference between the maximum amount of

 

   - 29 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

the applicable Credit and the aggregate amount of all Advances outstanding under
the applicable Credit at the time of such request. Each Borrower shall pay
interest to the Agent for the account of the Lenders at the Branch of Account on
any such Advances outstanding from time to time hereunder at the applicable rate
of interest specified in Section 3.6.

 

(2) Interest on Prime Rate Advances and Base Rate Advances shall be calculated
and payable monthly on each Interest Payment Date. Interest on LIBOR Advances
shall be payable on the last day of the applicable LIBOR Period and, if the
LIBOR Period is longer than three months, every three months after the date of
the relevant LIBOR Advance. All interest shall accrue from day to day and shall
be payable in arrears for the actual number of days elapsed from and including
the date of Advance or the previous date on which interest was payable, as the
case may be, to but excluding the date on which interest is payable, both before
and after maturity, default and judgment, with interest on overdue interest at
the same rate payable on demand. Overdue interest with respect to a LIBOR
Advance shall, upon the expiry of the LIBOR Period applicable to such LIBOR
Advance, bear interest, payable on demand calculated at the rate applicable to
Base Rate Advances.

 

(3) Interest calculated with reference to the Prime Rate shall be calculated on
the basis of a calendar year. Interest calculated with reference to the Base
Rate or LIBO Rate shall be calculated on the basis of a year of 360 days. Each
rate of interest which is calculated with reference to a period (the “deemed
interest period”) that is less than the actual number of days in the calendar
year of calculation is, for the purposes of the Interest Act (Canada),
equivalent to a rate based on a calendar year calculated by multiplying such
rate of interest by the actual number of days in the calendar year of
calculation and dividing by the number of days in the deemed interest period.
Interest shall be calculated using the nominal rate of calculation, and will not
be calculated using the effective rate method of calculation or any other basis
that gives effect to the principle of deemed reinvestment of interest.

 

6.6 LIBOR Periods

Each Borrower may select, by irrevocable notice to the Agent, LIBOR Periods of
1, 2, 3 or 6 months to apply to any particular LIBOR Advance. LIBOR Periods of
other lengths shall also be available at the discretion of the Lenders from time
to time, but there shall not at any time be LIBOR Advances outstanding with more
than 6 different maturity dates. No LIBOR Period may end on a date which is not
a Business Day or after the Maturity Date. Each Borrower shall from time to time
select and give notice to the Agent of the LIBOR Period for a LIBOR Advance
which shall commence upon the making of the LIBOR Advance or on the date of the
expiry of any outstanding LIBOR Period applicable to a LIBOR Advance that is
being rolled over. If a Borrower fails to select and give the Agent notice of a
LIBOR Period for a LIBOR Advance in accordance with Section 6.3, the Lenders
shall be deemed to have made a one month LIBOR Advance to such Borrower to
replace the maturing LIBOR Advance, unless such LIBOR Advance is repaid by such
Borrower at the end of the applicable LIBOR Period.

 

   - 30 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

6.7 Co-ordination of Prime Rate Advances, Base Rate Advances and LIBOR Advances

Each Lender shall advance its Applicable Percentage of each Prime Rate Advance,
Base Rate Advance and LIBOR Advance in accordance with the following provisions:

 

  (a) the Agent shall advise each Lender of its receipt of a notice from a
Borrower pursuant to Section 6.3 on the day such notice is received and shall,
as soon as possible, advise each Lender of such Lender’s Applicable Percentage
of any Advance requested by the notice;

 

  (b) each Lender shall deliver its Applicable Percentage of the Advance to the
Agent not later than 11:00 a.m. (Toronto time) on the Drawdown Date; and

 

  (c) unless a Lender notifies the Agent that a condition precedent to an
Advance specified in this Agreement has not been met, the Agent shall advance to
the applicable Borrower the amount delivered by each Lender by crediting the
Designated Account prior to 2:00 p.m. (Toronto time) on the Drawdown Date, but
if the conditions precedent to the Advance are not met by 2:00 p.m. (Toronto
time) on the Drawdown Date, the Agent shall return the funds to the Lenders or
invest them in an overnight investment as orally instructed by each Lender until
such time as the Advance is made.

 

6.8 Execution of Banker’s Acceptances

 

(1) To facilitate the acceptance of Banker’s Acceptances hereunder, each
Borrower hereby appoints each Lender as its attorney to sign and endorse on its
behalf, as and when considered necessary by the Lender, an appropriate number of
orders in the form prescribed by that Lender.

 

(2) Each Lender may, at its option, execute any order in handwriting or by the
facsimile or mechanical signature of any of its authorized officers, and the
Lenders are hereby authorized to accept or pay, as the case may be, any order of
a Borrower which purports to bear such a signature notwithstanding that any such
individual has ceased to be an authorized officer of the Lender. Any such order
or Banker’s Acceptance shall be as valid as if he or she were an authorized
officer at the date of issue of the order or Banker’s Acceptance.

 

(3) Any order or Banker’s Acceptance signed by a Lender as attorney for a
Borrower, whether signed in handwriting or by the facsimile or mechanical
signature of an authorized officer of a Lender, may be dealt with by the Agent
or any Lender to all intents and purposes and shall bind such Borrower as if
duly signed and issued by such Borrower.

 

(4)

The receipt by the Agent of a request for an Advance by way of Banker’s
Acceptances shall be each Lender’s sufficient authority to execute, and each
Lender shall, subject to the terms and conditions of this Agreement, execute
orders in accordance with such

 

   - 31 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

request and the advice of the Agent given pursuant to Section 6.11, and the
orders so executed shall thereupon be deemed to have been presented for
acceptance.

 

6.9 Sale of Banker’s Acceptances

 

(1) It shall be the responsibility of each Lender to arrange, in accordance with
normal market practice, for the sale on each Drawdown Date of the Banker’s
Acceptances to be accepted by that Lender, failing which the Lender shall
purchase its Banker’s Acceptances.

 

(2) In accordance with the procedures set forth in Section 6.11, the Agent will
make the net proceeds of the requested Advance by way of Banker’s Acceptances
received by it from the Lenders available to the applicable Borrower on the
Drawdown Date by crediting the Designated Account with such amount.

 

(3) Notwithstanding the foregoing, if in the determination of the Required
Lenders, acting reasonably, a market for Banker’s Acceptances does not exist at
any time, or the Lenders cannot for other reasons, after reasonable efforts,
readily sell Banker’s Acceptances or perform their other obligations under this
Agreement with respect to Banker’s Acceptances, then upon at least one Business
Day’s written notice by the Agent to the Borrowers, the Borrowers’ right to
request Advances by way of Banker’s Acceptances shall be and remain suspended
until the Agent notifies the Borrowers that any condition causing such
determination no longer exists (and the Agent shall be obligated to so notify
the Borrowers promptly following such occurrence).

 

6.10  Size and Maturity of Banker’s Acceptances and Rollovers

Each Advance of Banker’s Acceptances shall be in a minimum amount of
Cdn. $5,000,000 and integral multiples of Cdn. $1,000,000 and the maximum number
of maturities of Banker’s Acceptances outstanding at any time shall not exceed
fifteen. Each Banker’s Acceptance shall have a term of 1, 2, 3 or 6 months after
the date of acceptance of the order by a Lender, but no Banker’s Acceptance may
mature on a date which is not a Business Day or after the Maturity Date. Subject
to the terms and conditions of this Agreement, the face amount at maturity of a
Banker’s Acceptance may be renewed as a Banker’s Acceptance (by repayment and
reissue) or converted (by repayment) into another form of Advance. If, before
the due date for delivery of a Compliance Certificate, either Borrower has
knowledge that the fees payable by the Borrowers in connection with an Advance
by way of Banker’s Acceptance will increase after the delivery of such
Compliance Certificate, then neither Borrower shall request or renew an Advance
by way of Banker’s Acceptance for a term that exceeds 1 month. After such
Compliance Certificate has been delivered and the fees payable by the Borrowers
in connection with an Advance by way of Banker’s Acceptance have increased as
set forth herein, the Borrowers may then request or renew Advances by way of
Banker’s Acceptance for terms otherwise permitted by this Section.

 

   - 32 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

6.11  Co-ordination of BA Advances

Each Lender shall advance its Applicable Percentage of each Advance by way of
Banker’s Acceptances in accordance with the provisions set forth below.

 

(1) The Agent, promptly following receipt of a notice from a Borrower pursuant
to Section 6.3 requesting an Advance by way of Banker’s Acceptances, shall
advise each Lender of the aggregate face amount and term(s) of the Banker’s
Acceptances to be accepted by it, which term(s) shall be identical for all
Lenders. The aggregate face amount of Banker’s Acceptances to be accepted by a
Lender shall be determined by the Agent by reference to the respective
Commitments of the Lenders, except that, if the face amount of a Banker’s
Acceptance would not be Cdn. $1,000 or a whole multiple thereof, the face amount
shall be increased or reduced by the Agent in its sole discretion to the nearest
whole multiple of Cdn. $1,000.

 

(2) Each Lender shall transfer to the Agent at the Branch of Account for value
not later than 11:00 a.m. (Toronto time) on each Drawdown Date immediately
available Cdn. Dollars in an aggregate amount equal to the BA Discount Proceeds
of all Banker’s Acceptances accepted and sold or purchased by the Lender on such
Drawdown Date net of the applicable Banker’s Acceptance Fee and net of the
amount required to pay any of its previously accepted Banker’s Acceptances that
are maturing on the Drawdown Date or any of its other Advances that are being
converted to Banker’s Acceptances on the Drawdown Date.

 

(3) Unless a Lender notifies the Agent that a condition precedent to an Advance
specified in this Agreement has not been met, the Agent shall advance to the
applicable Borrower the amount delivered by each Lender by crediting the
Designated Account prior to 2:00 p.m. (Toronto time) on the Drawdown Date, but
if the conditions precedent to the Advance are not met by 2:00 p.m. (Toronto
time) on the Drawdown Date, the Agent shall return the funds to the Lenders or
invest them in an overnight investment as orally instructed by each Lender until
such time as the Advance is made.

 

(4) Notwithstanding any other provision hereof, for the purpose of determining
the amount to be transferred by a Lender to the Agent for the account of a
Borrower in respect of the sale of any Banker’s Acceptance accepted by such
Lender and sold or purchased by it, the proceeds of sale thereof shall be deemed
to be an amount equal to the BA Discount Proceeds calculated with respect
thereto. Accordingly, in respect of any particular Banker’s Acceptance accepted
by it, a Lender in addition to its entitlement to retain the applicable Banker’s
Acceptance Fee for its own account (a) shall be entitled to retain for its own
account the amount, if any, by which the actual proceeds of sale thereof exceed
the BA Discount Proceeds calculated with respect thereto, and (b) shall be
required to pay out of its own funds the amount, if any, by which the actual
proceeds of sale thereof are less than the BA Discount Proceeds calculated with
respect thereto.

 

(5)

Whenever a Borrower requests an Advance that includes Banker’s Acceptances, each
Lender that is not permitted by Applicable Law or by customary market practice
to

 

   - 33 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

accept a Banker’s Acceptance (a “Non BA Lender”) shall, in lieu of accepting its
pro rata amount of such Banker’s Acceptances, make available to such Borrower on
the Drawdown Date a non-interest bearing loan (a “BA Equivalent Loan”) in
Canadian Dollars and in an amount equal to the BA Discount Proceeds of its pro
rata amount of the Banker’s Acceptances that the Non BA Lender would have been
required to accept on the Drawdown Date if it were able to accept Banker’s
Acceptances. The BA Discount Proceeds shall be calculated based on the BA
Discount Rate provided by the Other Reference Lenders. Each Non BA Lender shall
also be entitled to deduct from the BA Equivalent Loan an amount equal to the
Banker’s Acceptance Fee that would have been applicable had it been able to
accept Banker’s Acceptances. The BA Equivalent Loan shall have a term equal to
the term of the Banker’s Acceptances that the Non BA Lender would otherwise have
accepted and the applicable Borrower shall, at the end of that term, be
obligated to pay the Non BA Lender an amount equal to the aggregate face amount
of the Banker’s Acceptances that it would otherwise have accepted. All
provisions of this Agreement applicable to Banker’s Acceptances and Lenders that
accept Banker’s Acceptances shall apply mutatis mutandis to BA Equivalent Loans
and Non BA Lenders and, without limiting the foregoing, Advances shall include
BA Equivalent Loans.

 

6.12  Payment of Banker’s Acceptances

 

(1) Each Borrower shall provide for the payment to the Agent at the Branch of
Account for the account of the applicable Lenders of the full face amount of
each Banker’s Acceptance accepted for its account on the earlier of (a) the date
of maturity of a Banker’s Acceptance, and (b) the date on which any Obligations
become due and payable pursuant to Section 9.2. The Lenders shall be entitled to
recover interest from the applicable Borrower at a rate of interest per annum
equal to the rate applicable to Prime Rate Advances under the Credit under which
the Banker’s Acceptance was issued, compounded monthly, upon any amount payment
of which has not been provided for by the applicable Borrower in accordance with
this Section. Interest shall be calculated from and including the date of
maturity of each such Banker’s Acceptance up to but excluding the date such
payment, and all interest thereon, is provided for by the applicable Borrower,
both before and after demand, default and judgment.

 

(2) If a Borrower provides cash in response to any Obligations becoming due and
payable under Section 9.2, it shall be entitled to receive interest on the cash
provided in accordance with Section 11.10 as long as the cash is held as
Collateral.

 

6.13  Deemed Advance – Banker’s Acceptances

Except for amounts which are paid from the proceeds of a rollover of a Banker’s
Acceptance or for which payment has otherwise been funded by a Borrower, any
amount which a Lender pays to any third party on or after the date of maturity
of a Banker’s Acceptance in satisfaction thereof or which is owing to the Lender
in respect of such a Banker’s Acceptance on or after the date of maturity of
such a Banker’s Acceptance, shall be deemed to be a Prime Rate Advance to such
Borrower under this Agreement. Each Lender shall forthwith give notice of the

 

   - 34 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

making of such a Prime Rate Advance to the applicable Borrower and the Agent
(which shall promptly give similar notice to the other Lenders). Interest shall
be payable on such Prime Rate Advances in accordance with the terms applicable
to Prime Rate Advances.

 

6.14  Waiver

The Borrowers shall not claim from a Lender any days of grace for the payment at
maturity of any Banker’s Acceptances presented and accepted by the Lender
pursuant to this Agreement. Each Borrower waives any defence to payment which
might otherwise exist if for any reason a Banker’s Acceptance shall be held by a
Lender in its own right at the maturity thereof, and the doctrine of merger
shall not apply to any Banker’s Acceptance that is at any time held by a Lender
in its own right.

 

6.15  Degree of Care

Any executed orders to be used as Banker’s Acceptances shall be held in
safekeeping with the same degree of care as if they were the Lender’s own
property, and shall be kept at the place at which such orders are ordinarily
held by such Lender.

 

6.16  Obligations Absolute

The obligations of each Borrower with respect to Banker’s Acceptances under the
applicable Credit of this Agreement shall be unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following circumstances:

 

  (a) any lack of validity or enforceability of any order accepted by a Lender
as a Banker’s Acceptance; or

 

  (b) the existence of any claim, set-off, defence or other right which such
Borrower may have at any time against the holder of a Banker’s Acceptance, a
Lender or any other Person, whether in connection with this Agreement or
otherwise.

 

6.17  Shortfall on Drawdowns, Rollovers and Conversions

Each Borrower agrees that:

 

  (a) the difference between the amount of an Advance requested by the
applicable Borrower by way of Banker’s Acceptances and the actual proceeds of
the Banker’s Acceptances;

 

  (b) the difference between the actual proceeds of a Banker’s Acceptance and
the amount required to pay a maturing Banker’s Acceptance, if a Banker’s
Acceptance is being rolled over; and

 

  (c) the difference between the actual proceeds of a Banker’s Acceptance and
the amount required to repay any Advance which is being converted to a Banker’s
Acceptance;

 

   - 35 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

shall be funded and paid by the applicable Borrower from its own resources, by
11:00 a.m. on the day of the Advance or may be advanced as a Prime Rate Advance
under the applicable Credit if the applicable Borrower is otherwise entitled to
an Advance under such Credit.

 

6.18  Failure of Lender to Fund

Notwithstanding the provisions of Section 6(a) of the Provisions, if any Lender
fails to make available to the Agent its Applicable Percentage of any Advance
(such Lender being herein called the “Defaulting Lender”), the Administrative
Agent shall forthwith give notice of such failure by the Defaulting Lender to
the Borrowers and the other Lenders. The Agent shall then forthwith give notice
to the other Lenders that any Lender may make available to the Agent all or any
portion of the Defaulting Lender’s Applicable Percentage of such Advance (but in
no way shall any other Lender or the Agent be obliged to do so) in the place of
the Defaulting Lender. If more than one Lender gives notice that it is prepared
to make funds available in the place of a Defaulting Lender in such
circumstances and the aggregate of the funds which such Lenders (herein
collectively called the “Contributing Lenders” and individually called the
“Contributing Lender”) are prepared to make available exceeds the amount of the
Advance which the Defaulting Lender failed to make, then each Contributing
Lender shall be deemed to have given notice that it is prepared to make
available its Applicable Percentage of such Advance based on the Contributing
Lenders’ relative commitments to advance in such circumstances. If any
Contributing Lender makes funds available in the place of a Defaulting Lender in
such circumstances, then the Defaulting Lender shall pay to any Contributing
Lender making the funds available in its place, forthwith on demand, any amount
advanced on its behalf together with interest thereon at the rate applicable to
such Advance from the date of advance to the date of payment, against payment by
the Contributing Lender making the funds available of all interest received in
respect of the Advance from a Borrower. The failure of any Lender to make
available to the Agent its Applicable Percentage of any Advance as required
herein shall not relieve any other Lender of its obligations to make available
to the Agent its Applicable Percentage of any Advance as required herein.

 

6.19  Payments by the Borrowers

 

(1) Except as otherwise provided herein, all payments made by or on behalf of a
Borrower pursuant to this Agreement shall be made to and received by the Agent
and shall be distributed by the Agent to the Lenders as soon as possible upon
receipt by the Agent. Except as otherwise provided in this Agreement (including
Sections 6.18 and 6.20), the Agent shall distribute:

 

  (a) payments of interest in accordance with each Lender’s Applicable
Percentage of the Credits;

 

  (b) repayments of principal in accordance with each Lender’s Applicable
Percentage of the Credits; or

 

  (c)

all other payments received by the Agent including amounts received upon the
realization of Security, in accordance with each Lender’s Applicable Percentage
of the Credits provided, however, that with respect to proceeds of

 

   - 36 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

realization, no Lender shall receive an amount in excess of the amounts owing to
it in respect of the Obligations.

 

(2) If the Agent does not distribute a Lender’s share of a payment made by a
Borrower to that Lender for value on the day that payment is made or deemed to
have been made to the Agent, the Agent shall pay to the Lender on demand an
amount equal to the product of (a) the Interbank Reference Rate per annum
multiplied by (b) the Lender’s share of the amount received by the Agent from a
Borrower and not so distributed, multiplied by (c) a fraction, the numerator of
which is the number of days that have elapsed from and including the date of
receipt of the payment by the Agent to but excluding the date on which the
payment is made by the Agent to such Lender and the denominator of which is 365.
The Agent shall be entitled to withhold any Tax applicable to any such payment
as required by Applicable Laws.

 

6.20  Payment by Agent

For greater certainty, the following provisions shall apply to any and all
payments made by the Agent to the Lenders hereunder:

 

  (a) the Agent shall be under no obligation to make any payment (whether in
respect of principal, interest, fees or otherwise) to any Lender until an amount
in respect of such payment has been received by the Agent from the applicable
Borrower;

 

  (b) if the Agent receives less than the full amount of any payment of
principal, interest, fees or other amount owing by a Borrower under this
Agreement, the Agent shall have no obligation to remit to each Lender any amount
other than such Lender’s Applicable Percentage of that amount which is the
amount actually received by the Agent;

 

  (c) if any Lender advances more or less than its Applicable Percentage of a
Credit, such Lender’s entitlement to such payment shall be increased or reduced,
as the case may be, in proportion to the amount actually advanced by such
Lender;

 

  (d) if a Lender’s Applicable Percentage of an Advance has been advanced, or a
Lender’s Commitment has been outstanding, for less than the full period to which
any payment (other than a payment of principal) by a Borrower relates, such
Lender’s entitlement to such payment shall be reduced in proportion to the
length of time such Lender’s Applicable Percentage of the applicable Credit or
such Lender’s Commitment, as the case may be, has actually been outstanding;

 

  (e) the Agent acting reasonably and in good faith shall, after consultation
with the Lenders in the case of any dispute, determine in all cases the amount
of all payments to which each Lender is entitled and such determination shall,
in the absence of manifest error, be binding and conclusive; and

 

  (f) upon request, the Agent shall deliver a statement detailing any of the
payments to the Lenders referred to herein.

 

   - 37 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

6.21  Provisions Relating to Swingline Availability

 

(1) While Scotia Capital is the sole Lender making Advances under the Swingline
Availability, its participation in Advances under Credit B which are not made
under the Swingline Availability (“Non Swingline Advances”) shall be reduced,
and the participations of the other Lenders in such Non Swingline Advances shall
be increased, and such participations may be adjusted from time to time, as
determined by the Agent, so that each Lender’s overall Applicable Percentage of
the aggregate of all Advances under Credit B is, to the greatest extent
practicable, as provided in Schedule E to this Agreement. For greater certainty,
the aggregate of Advances outstanding under the Swingline Availability and Non
Swingline Advances made by Scotia Capital shall not at any time exceed Scotia
Capital’s Commitment in respect of Credit B, and if it does, Convergys CMG
Canada Limited Partnership shall repay Advances outstanding under the Swingline
Availability in an amount to eliminate such excess as soon as possible and, in
any event, immediately following notice thereof by the Agent.

 

(2) Notwithstanding that Advances under the Swingline Availability are from time
to time made by Scotia Capital and Scotia Capital’s participation in Non
Swingline Advances is reduced, and the participation of the other Lenders in Non
Swingline Advances is increased in accordance with Section 6.21(1), it is the
intention of the parties that the ultimate credit risk and exposure of each
Lender in respect of Credit B be in accordance with its Applicable Percentage of
the entire amount of Credit B. Accordingly, upon the Obligations becoming due
and payable under Section 9.2, each Lender shall (and hereby absolutely,
unconditionally and irrevocably agrees to) do all such things, including
delivery of indemnity agreements and assignments to other Lenders of Advances
made by Scotia Capital under the Swingline Availability or assignments to Scotia
Capital of Non Swingline Advances made by other Lenders as shall be required to
ensure that result. Any such action on the part of the Lenders shall be binding
on the Obligors. If any Lender fails to take the actions required by this
Section, the Agent may, without prejudice to the other rights of the Lenders,
make such adjustments to the payments to the defaulting Lender under this
Agreement as are necessary to compensate the other Lenders for the defaulting
Lender’s failure.

 

(3)

Subject to the provisions of Section 6.21(2) regarding the assignment of
interests in Advances under the Swingline Availability in the event of
acceleration of payment of the Obligations, the provisions of this Agreement do
not apply to Advances under the Swingline Availability to the extent that the
provisions contemplate the participation by any Lender other than Scotia Capital
in making Advances and receiving payments in respect of Advances under the
Swingline Availability. All Advances under the Swingline Availability shall be
made solely by Scotia Capital and records concerning such Advances shall be
maintained solely by Scotia Capital. All payments of principal, interest, fees
and other amounts relating to Advances under the Swingline Availability shall be
made solely to Scotia Capital. Any notices by Convergys CMG Canada Limited
Partnership in connection with the Swingline Availability shall be made to
Scotia Capital. The parties hereto agree that notice and minimum amount
requirements in respect of Advances shall not apply to Advances by way of
overdraft

 

   - 38 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

under the Swingline Availability. Similarly, subject to any assignment of
interests in Advances under the Swingline Availability in the event of
acceleration of payment of the Obligations as contemplated in Section 6.21(2),
references in this Agreement to the Lenders shall, in the context of the
Swingline Availability, be interpreted as referring only to Scotia Capital. No
Lender other than Scotia Capital shall have any right to receive payments in
respect of Advances under the Swingline Availability or any obligations to make
Advances under the Swingline Availability.

 

(4) Advances under the Swingline Availability are available by way of overdraft
only. Upon presentation to Scotia Capital for payment of any cheque or other
item drawn by Convergys CMG Canada Limited Partnership on any of its Canadian
Dollar or U.S. Dollar current accounts at the Branch of Account which, when
charged against the applicable account, creates or increases an overdraft in
that account, Scotia Capital shall pay the cheque or other item provided that,
after doing so, the aggregate amount of the overdrafts outstanding in such
accounts of Convergys CMG Canada Limited Partnership do not exceed Cdn.
$10,000,000 (which overdrafts shall, in the case of the Canadian Dollar accounts
of Convergys CMG Canada Limited Partnership, be deemed to be Prime Rate
Advances, and, in the case of the U.S. Dollar accounts of Convergys CMG Canada
Limited Partnership, be deemed to be Base Rate Advances). Convergys CMG Canada
Limited Partnership hereby requests and authorizes Scotia Capital to make such
Prime Rate Advances and Base Rate Advances to cover such overdrafts, subject to
the terms of this Agreement, and this standing authorization to the Agent shall
be deemed for the purposes of this Agreement to constitute a request for an
Advance in the form of Schedule A on each date such Advances are made by Scotia
Capital to cover any such overdraft. All of the provisions applicable to Prime
Rate Advances and Base Rate Advances under this Agreement shall apply to
Advances under the Swingline Availability, respectively, other than minimum
notice or minimum amount requirements.

 

6.22  Prohibited Rates of Interest

It is the intention of the parties to comply with applicable usury laws now or
hereafter enacted. Accordingly, notwithstanding any other provisions of this
Agreement or any other Loan Document, in no event shall any Loan Document
require the payment or permit the collection of interest or other amounts in an
amount or at a rate in excess of the amount or rate that is permitted by law or
in an amount or at a rate that would result in the receipt by the Lenders or the
Agent of interest at a criminal rate, as the terms “interest” and “criminal
rate” are defined under the Criminal Code (Canada). Where more than one such law
is applicable to any Obligor, such Obligor shall not be obliged to make payment
in an amount or at a rate higher than the lowest amount or rate permitted by
such laws. If from any circumstances whatever, fulfilment of any provision of
any Loan Document shall involve transcending the limit of validity prescribed by
any Applicable Law for the collection or charging of interest, the obligation to
be fulfilled shall be reduced to the limit of such validity, and if from any
such circumstances the Agent or the Lenders shall ever receive anything of value
as interest or deemed interest under any Loan Document in an amount that would
exceed the highest lawful rate of interest permitted by any Applicable Law, such
amount that would be excessive interest shall be applied to the reduction of the
principal amount of the Credits, and not to the payment of

 

   - 39 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

interest, or if such excessive interest exceeds the unpaid principal balance of
the Credits, the amount exceeding the unpaid balance shall be refunded to the
applicable Borrower. In determining whether or not the interest paid or payable
under any specified contingency exceeds the highest lawful rate, the Obligors,
the Agent and the Lenders shall, to the maximum extent permitted by Applicable
Laws (a) characterize any non-principal payment as an expense, fee or premium
rather than as interest, (b) exclude voluntary prepayments and the effects
thereof, (c) amortize, prorate, allocate and spread the total amount of interest
throughout the term of such indebtedness so that interest thereon does not
exceed the maximum amount permitted by Applicable Laws, or (d) allocate interest
between portions of such indebtedness to the end that no such portion shall bear
interest at a rate greater than that permitted by Applicable Laws. For the
purposes of the application of the Criminal Code (Canada), the effective annual
rate of interest shall be determined in accordance with generally accepted
actuarial practices and principles and in the event of any dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Agent shall be conclusive for the purpose of such determination.

ARTICLE 7

REPRESENTATIONS AND WARRANTIES

 

7.1 Representations and Warranties

Each of the Obligors represents and warrants, with respect to itself and each
other Obligor, to the Lenders as follows:

 

(1) Corporate Matters

 

  (a) If a corporation, it is a duly incorporated, amalgamated or continued and
validly existing corporation under its jurisdiction of incorporation and has the
corporate power and authority to enter into and perform its obligations under
each Loan Document to which it is or will be a party, to own or lease its
Property and to carry on its business as conducted.

 

  (b) If a limited partnership, it is a duly formed and validly existing limited
partnership and its general partner has the power and authority to enter into
and perform the limited partnership’s obligations under any Loan Document to
which the limited partnership is or will be a party and the limited partnership
has the power to own or lease its Property and to carry on its business as
conducted.

 

  (c) It is qualified to carry on business in all jurisdictions in which the
Property owned or leased by it or the nature of the activities carried on by it
makes such qualification necessary, except to the extent that the
non-qualification would not and could not reasonably be expected to have a
Material Adverse Effect.

 

  (d) It has all Permits required to own its Property and to carry on the
business in which it is engaged and all such Permits are in good standing,
except to the extent that the absence of Permits or lack of good standing of
Permits would not and could not reasonably be expected to have a Material
Adverse Effect.

 

   - 40 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (e) The entering into and the performance by it of the Loan Documents to which
it is or will be a party (i) have been duly authorized by all necessary
corporate or other action on its part, (ii) do not and will not violate its
Constating Documents or any Applicable Law, (iii) do not and will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Obligor or its Property, or give rise to a right thereunder to require
any payment to be made by any Obligor; and (iv) do not and will not result in
the creation of any Encumbrance on any of its Property and will not require it
to create any Encumbrance on any of its Property and will not result in the
forfeiture of any of its Property.

 

  (f) Its Constating Documents do not restrict the power of its directors,
trustees or partners, as the case may be, to borrow money, to give financial
assistance by way of loan, guarantee or otherwise, or to encumber any or all of
its present and future Property to secure the Secured Obligations, except for
restrictions under any Constating Document which have been complied with in
connection with the Loan Documents and the Other Secured Agreement.

 

  (g) It is not in violation of any term of its Constating Documents and is not
in violation of any Applicable Law, the violation of which would or could
reasonably be expected to have a Material Adverse Effect.

 

(2) Loan Documents, etc.

 

  (a) The Loan Documents to which it is or will be a party have been or will be
duly executed and delivered by it (or on its behalf) and, when executed and
delivered, will constitute legal, valid and binding obligations enforceable
against it in accordance with their respective terms, subject to the
availability of equitable remedies and the effect of bankruptcy, insolvency and
other laws of general application limiting the enforceability of creditors’
rights generally and to the fact that equitable remedies, including specific
performance and injunctive relief, are discretionary and may not be ordered in
respect of certain defaults.

 

  (b) No Default has occurred and is continuing.

 

(3) Litigation, Financial Statements and Other Matters

 

  (a) There are no actions, suits, arbitration or administrative proceedings or
industrial or labour disputes outstanding or, to its knowledge after having made
reasonable inquiry, pending or threatened, against it which, in any such case,
would or could reasonably be expected to have a Material Adverse Effect.

 

  (b)

All of its historical financial statements which have been furnished to the
Agent and the Lenders, or any of them, in connection with this Agreement are
complete and fairly present the financial position of the applicable Person as
of the dates referred to therein and have been prepared in accordance with GAAP
on a consistent basis except that, in the case of quarterly financial
statements,

 

   - 41 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

notes to the statements and normal year-end audit adjustments required by GAAP
are not included.

 

  (c) As of 18 November 2005 it has and will have no liabilities (contingent or
other) or other obligations of the type required to be included in the
consolidated financial statements of Convergys Corporation in accordance with
GAAP which are not fully included in the audited financial statements of
Convergys Corporation for its fiscal year ending 31 December 2004 or in
Convergys Corporation’s quarterly consolidated financial statements for its
fiscal quarter ended 30 September 2005, other than liabilities and obligations
incurred since the date of such statements in the ordinary course of business,
none of which has a Material Adverse Effect, and the Obligations.

 

  (d) It is not in default under any of the Permitted Encumbrances to an extent
that such defaults, individually or in the aggregate, would or could reasonably
be expected to have a Material Adverse Effect.

 

  (e) As at 18 November 2005, no event has occurred and no fact has become known
to it that that would or could reasonably be expected to have a Material Adverse
Effect.

 

  (f) It has no Debt that is not permitted under the U.S. Credit Agreement, as
the U.S. Credit Agreement existed at 18 November 2005.

 

  (g) The Obligations, the Guarantor Obligations and the Other Secured
Obligations are Indebtedness (as that term is defined in the U.S. Credit
Agreement) which is permitted under the U.S. Credit Agreement and all public
debt of Convergys Corporation or any of the other Guarantors.

 

(4) Business, Property and Capital Stock

 

  (a) Schedule F fully and fairly describes, as of the Closing Date, the
ownership of all of the issued and outstanding Capital Stock of each Borrower
and of Capital Stock that is owned by each Borrower in other Persons, the
location of each Borrower’s head office (and chief executive office, if
different). Except as set out in Schedule F, neither Borrower has any
Subsidiaries, direct or indirect, is not a partner in any partnership (general
or limited) and is not a co-venturer in any joint venture, as of the date
hereof.

 

  (b) It owns or is licensed or otherwise has the right to use all Intellectual
Property that is necessary for the operation of its business, to its knowledge
without conflict with the rights of any other Person.

 

  (c) It maintains appropriate insurance coverage, including, business
interruption insurance, that satisfies the covenants and conditions of the U.S.
Credit Agreement concerning insurance coverage.

 

   - 42 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (d) It has good title to all personal or moveable Property and good and
marketable title to all real or immoveable Property or leasehold interests
therein owned or leased by it, free and clear from any Encumbrance, other than
any Permitted Encumbrances, and no Person has any agreement with it or right to
acquire an interest in any such Property.

 

  (e) Each of the Obligors is in compliance with all Applicable Laws applicable
to it or its Property and all indentures, agreements and other instruments
binding upon it or it Property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

  (f) None of the Obligors is a “holding company”, or a “subsidiary company” of
a “holding company”, or an “affiliate” of a “holding company”, as such terms are
defined in the Public Utility Holding Company Act of 1935; nor is any of them a
“registered investment company”, or an “affiliated company” or a “principal
underwriter” of a “registered investment company”, as such terms are defined in
the Investment Company Act of 1940.

 

(5) Environmental Matters

 

  (a) Except for the Disclosed Matters (as defined in the U.S. Credit Agreement,
as such definition existed at 18 November 2005) and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, none of the Obligors (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of any Obligor directly or indirectly resulting from or based upon
the violation of any Environmental Law, the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, any
exposure to any Hazardous Materials, any release or threatened release of any
Hazardous Materials into the environment or any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing (collectively “environmental liabilities”),
(iii) has received notice of any claim with respect to any environmental
liabilities, or (iv) knows of any basis for any environmental liabilities.

 

  (b) Since 18 November 2005, there has been no change in the status of the
Disclosed Matters (as so defined) that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

   - 43 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(6) Taxes and Withholdings

 

  (a) It has duly filed on a timely basis all tax returns, elections and reports
required by Applicable Law to be filed by it (if the failure to do so would have
a Material Adverse Effect) and has paid, collected and remitted all material
Taxes due and payable, collectible or remittable by it, unless being contested
in good faith by appropriate proceedings and for which it has recorded the
liability in accordance with GAAP.

 

  (b) It has (i) withheld from each payment made to any of its past or present
employees, officers, directors, trustees, agents and/or beneficiaries, as the
case may be, and to any non-resident of the country in which it is resident, the
amount of all material Taxes and other deductions required by Applicable Law to
be withheld therefrom and has paid the same to the proper tax or other receiving
officers within the time required under any Applicable Law, unless being
contested in good faith by appropriate proceedings, and (ii) collected and
remitted to the appropriate tax authority when required by Applicable Law to do
so all material amounts collectible and remittable in respect of goods and
services tax and similar Taxes, and has paid all such material amounts payable
by it on account of sales Taxes including goods and services and value-added
taxes (it being agreed that, for purposes of this paragraph, the amount of a Tax
is material if it equals or exceeds Cdn. $1,000,000 or the equivalent thereof in
another currency).

 

(7) Pension and Welfare Plans

 

  (a) During the twelve consecutive month period before the date of this
Agreement and before the date of any Advance hereunder (i) no steps have been
taken to terminate or wind-up any Pension Plan (wholly or in part), which could
reasonably be expected to result in either Borrower making contributions
(including special payments) to the Pension Plan in any twelve month period in
excess of 115% of the contributions that were scheduled to be made in the prior
twelve consecutive month period, (ii) no failure to remit a contribution in
accordance with the terms of any Pension Plan or pension benefits legislation
has occurred with respect to any Pension Plan sufficient to give rise to a
deemed trust, lien or charge under any pension benefits legislation of any
jurisdiction that, individually or in the aggregate would or could reasonably be
expected to have a Material Adverse Effect, (iii) no condition exists and no
event or transaction has occurred with respect to any Pension Plan which could
reasonably be expected to result in the incurrence by either Borrower of any
fines or penalties in an amount that would be likely to have a Material Adverse
Effect, and (iv) except as disclosed in the financial statements required to be
provided pursuant to this Agreement or as otherwise disclosed in writing from
time to time to the Agent, neither Borrower has any contingent liability with
respect to any post-retirement benefit under a Welfare Plan that, individually
or in the aggregate would or could reasonably be expected to have a Material
Adverse Effect.

 

   - 44 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (b) Each Pension Plan is and has been established, registered, funded,
invested and administered in compliance with its terms and all Applicable Laws
and (i) all contributions or premiums (including employee contributions or
premiums made by authorized payroll deductions or other withholdings) required
to be made to the appropriate funding agent in accordance with all Applicable
Laws and the terms of each Pension Plan or Welfare Plan have been made in
accordance with all Applicable Laws and the terms of each Pension Plan or
Welfare Plan, (ii) there have been no withdrawals, applications, payments or
transfers of assets from any Pension Plan or Welfare Plan or the trusts or other
funding media relating thereto which have not been made or done in accordance
with all Applicable Laws, (iii) as at the date of the most recent actuarial
report filed with respect to the Pension Plan, all liabilities under each
Pension Plan that is a registered pension plan were fully funded in accordance
with Applicable Law, on a going concern and solvency basis, in accordance with
the terms of the respective Pension Plans, the requirements of all Applicable
Laws and applicable regulatory authorities using the methods and assumptions set
out in such report, and (iv) to its knowledge, no event has occurred and no
condition exists with respect to any Pension Plan that has resulted or could
reasonably be expected to result in any Pension Plan having its registration
revoked or refused for the purposes of any Applicable Law or being placed under
the administration of any relevant pension benefits regulatory authority or
either Borrower being required to pay any taxes or penalties under any
Applicable Law, except for any exceptions to clauses (i) through (iv) above
that, individually or in the aggregate, would not and could not reasonably be
expected to have a Material Adverse Effect.

 

(8) Disclosure

None of the information provided to the Agent and the Lenders in connection with
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatements of fact or omits to state a material fact necessary to make the
statements herein, in light of the circumstances under which they were made,
when taken as a whole, not misleading; provided that, with respect to projected
financial information, the Obligors represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

 

(9) Canadian Reorganization

 

  (a) All steps or the Canadian Reorganization and transactions contemplated
thereby are permitted under the U.S. Credit Agreement.

 

  (b) The Term Promissory Note to be dated 1 April 2006 in the principal amount
of Cdn. $429,268,608 to be made by CCM Limited Partner ULC and the Debt
represented thereby is permitted under the U.S. Credit Agreement (as the U.S.
Credit Agreement existed as at 18 November 2005).

 

   - 45 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

7.2 Survival of Representations and Warranties

The representations and warranties made in this Agreement shall survive the
execution of this Agreement and all other Loan Documents, and unless expressly
stated to be made as of a specific date, shall be deemed to be repeated and made
as of the date of each Advance (including any deemed Advance) and as of the date
of delivery of each Compliance Certificate with the same force and effect as if
made on and as of each such date, subject to modifications communicated by the
Borrowers to the Lenders in writing and accepted by the Required Lenders. The
Lenders shall be deemed to have relied upon such representations and warranties
at each such time as a condition of making an Advance hereunder or continuing to
extend the Credits hereunder.

ARTICLE 8

COVENANTS

 

8.1 Financial Covenants of Convergys Corporation

Convergys Corporation shall at all times maintain:

 

  (a) an Interest Coverage Ratio of not less than 4.00 to 1.00; and

 

  (b) a Debt to Capitalization Ratio of not exceeding 0.60 to 1.00.

The foregoing ratios shall be calculated on a rolling four quarter basis, based
on the most recently completed four fiscal quarters of Convergys Corporation.

 

8.2 Positive Covenants

During the term of this Agreement, each Obligor shall perform the covenants
specified below:

 

(1) Payments and Operation of Business

 

  (a) It shall duly and punctually pay and perform its indebtedness, liabilities
and obligations hereunder and under the other Loan Documents at the times and
places and in the manner required by the terms hereof and thereof.

 

  (b) It shall maintain its corporate or other form of existence as at the date
of this Agreement.

 

  (c) It shall operate its business in a prudent manner and in compliance in all
material respects with all Applicable Laws except to the extent that a failure
to do so would not, or could not reasonably be expected to, have a Material
Adverse Effect.

 

   - 46 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (d) It shall keep proper books and records and accounts in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and transactions.

 

  (e) It shall maintain in good standing and shall obtain, as and when required,
all Permits and Contracts which may be necessary to permit it to acquire, own,
operate and maintain its business and Property, observe and perform all the
obligations imposed upon it under or in connection therewith, take any and all
commercially reasonable actions necessary to preserve its rights thereunder
except to the extent that a failure to do so would not and could not reasonably
be expected to have a Material Adverse Effect.

 

(2) Inspection

It shall upon reasonable notice permit representatives of or consultants to the
Agent, during regular business hours, to visit and inspect any of its
properties, to examine its books of account, or contracts (and to make copies
thereof and extracts therefrom), and to discuss its affairs, finances and
accounts with, and to be advised as to the same by, its officers, all at such
times and intervals as may be reasonably requested.

 

(3) Insurance

 

  (a) It shall maintain or cause to be maintained insurance on all its Property,
including, business interruption insurance, that satisfies the covenants and
conditions of the U.S. Credit Agreement concerning insurance coverage from time
to time.

 

  (b) It shall provide the Agent promptly with evidence of the insurance as the
Lenders may from time to time reasonably require.

 

(4) Taxes and Withholdings

 

  (a) It shall pay all Taxes as they become due and payable unless they are
being contested in good faith by appropriate proceedings.

 

  (b) It shall withhold from each payment made to any of its past or present
employees, officers, directors, partners and trustees, and to any non-resident
of Canada, the amount of all Taxes and other deductions required by Applicable
Laws to be withheld therefrom and pay the same to the proper tax or other
receiving officers within the time required under any Applicable Law.

 

  (c) It shall collect from all Persons the amount of all Taxes required by any
Applicable Law to be collected from them and remit the same to the proper tax or
other receiving officers within the time required under any Applicable Law.

 

   - 47 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

8.3 Reporting and Notice Requirements

During the term of this Agreement, the Obligors shall deliver or cause the
delivery of the periodic reports specified below and shall give notices in the
circumstances specified below, or cause notices to be given. All financial
statements and other reports shall be in a form satisfactory to the Lenders
acting reasonably and all financial statements shall be prepared in accordance
with GAAP applied on a consistent basis.

 

(1) Periodic Financial Reports

 

  (a) Each Borrower shall, as soon as practicable and in any event within 60
days after the end of each of its fiscal quarters (excluding its fourth fiscal
quarter), cause to be prepared and delivered to the Agent (with sufficient
copies for each of the Lenders), its unaudited consolidated quarterly financial
statements as at the end of such quarter, comprising a balance sheet, an income
statement and a cash flow statement.

 

  (b) Each Borrower shall, as soon as practicable and in any event within 120
days after the end of each of its fiscal years, prepare and deliver to the Agent
(with sufficient copies for each of the Lenders), its unaudited annual
consolidated financial statements, comprising a balance sheet, an income
statement and a cash flow statement.

 

  (c) The Borrowers shall, concurrently with the delivery of their respective
quarterly financial statements, provide the Agent (with sufficient copies for
each of the Lenders) with a Compliance Certificate.

 

  (d) Convergys Corporation shall, as soon as practicable and in any event
within 60 days after the end of each of its first three fiscal quarters, cause
to be prepared and delivered to the Agent (with sufficient copies for each of
the Lenders), its unaudited consolidated quarterly financial statements as at
the end of such quarter.

 

  (e) Convergys Corporation shall, as soon as practicable and in any event
within 120 days after the end of each of its fiscal years, prepare and deliver
to the Agent (with sufficient copies for each of the Lenders), its annual
consolidated financial statements, audited by independent auditors acceptable to
the Lenders.

 

  (f) Convergys Corporation shall, concurrently with the delivery of its
quarterly financial statements, provide the Agent (with sufficient copies for
each of the Lenders) with a Compliance Certificate.

 

  (g)

Convergys Corporation shall, concurrently with the filing, publishing, delivery
or reporting by it or on its behalf of any releases, reports, statements
(including financial statements) or documents to the Securities and Exchange
Commission or its shareholders, provide a copy of any such release, report,

 

   - 48 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

statement or document to the Agent (with sufficient copies for each of the
Lenders).

 

  (h) The Obligors shall promptly provide the Agent with all other information,
reports and certificates reasonably requested by the Lenders from time to time
concerning the business, financial condition and Property each of the Borrowers
and each other Obligor.

 

(2) Requirements for Notice

 

  (a) Each Obligor shall promptly after it becomes aware thereof, notify the
Agent of any Default.

 

  (b) Each Obligor shall promptly notify the Agent on becoming aware of the
occurrence of any action, suit, dispute, arbitration, proceeding, labour or
industrial dispute or other circumstance affecting it, the result of which if
determined adversely would or could reasonably be expected to have a Material
Adverse Effect, and shall from time to time provide the Agent with all
reasonable information requested by any of the Lenders concerning the status
thereof.

 

8.4 Negative Covenants

During the term of this Agreement, none of the Obligors shall, or shall cause or
permit any other Obligor, to do any of the things specified in this Section
without the prior written consent of the Required Lenders or the Lenders, as the
case may be.

 

(1) Debt and Encumbrances

None of the Obligors shall:

 

  (a) create, incur, assume or suffer to exist or cause or permit any
Encumbrance upon or in respect of any of its Property other than Permitted
Encumbrances;

 

  (b) create, incur, assume or permit any Debts of any kind (including
contingent liabilities) to remain outstanding, other than to the extent it may
do so in compliance with the U.S. Credit Agreement, as the U.S. Credit Agreement
existed at 18 November 2005; or

 

  (c) create, incur, assume or permit the existence of any Debt which ranks
senior to the Obligations, the Other Secured Obligations or the Guarantor
Obligations, other than to the extent it may do so in compliance with the U.S.
Credit Agreement, as the U.S. Credit Agreement existed at 18 November 2005.

 

   - 49 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(2) Financial Transactions

None of the Obligors shall:

 

  (a) prepay, redeem prior to maturity, defease, repurchase or make other
prepayments in respect of any of its Debt in any manner, except to the extent
that it may do so in compliance with U.S. Credit Agreement, as the U.S. Credit
Agreement existed at 18 November 2005;

 

  (b) enter into or cause to be entered into Swap Transactions except to that it
may do so in compliance with the U.S. Credit Agreement, as the U.S. Credit
Agreement existed at 18 November 2005; and

 

  (c) enter into any transaction of any kind with any Affiliate or Related
Party, or Person in respect of which it is a Related Party except to the extent
that it may do so in compliance with the U.S. Credit Agreement, as the
U.S. Credit Agreement existed at 18 November 2005.

 

(3) Business and Property

None of the Obligors shall:

 

  (a) engage to any material extent in any business other than businesses of the
type carried on by it at the date of this Agreement and businesses reasonably
related thereto;

 

  (b) make any Investments that would breach the U.S. Credit Agreement, as the
U.S. Credit Agreement existed at 18 November 2005; or

 

  (c) permit any sale, lease or other disposition of the whole or any part of
its Property or any rights or interest therein (including any sale and
lease-back arrangement) except to the extent that it may do so in compliance
with U.S. Credit Agreement, including Section 6.02 thereof, as the U.S. Credit
Agreement and Section 6.02 thereof exist at 18 November 2005.

 

(4) Corporate Matters

None of the Obligors shall:

 

  (a) except to the extent permitted under Section 6.03 of the U.S. Credit
Agreement, as such provision existed at 18 November 2005, consolidate,
amalgamate or merge with any other Person, enter into any corporate
reorganization or other transaction intended to effect or otherwise permit a
change in its existing Constating Documents or its capital structure, liquidate,
wind up or dissolve itself, or permit any liquidation, winding up or
dissolution; or

 

  (b) change its fiscal year end (being 31 December).

 

   - 50 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTICLE 9

DEFAULT

 

9.1 Events of Default

The occurrence of any one or more of the following events shall constitute an
Event of Default under this Agreement:

 

  (a) either Borrower fails to pay, whether by acceleration or otherwise, any
amount of principal (including any amount relating to a Banker’s Acceptance)
when due; or

 

  (b) either Borrower fails to pay any amount of interest, fees, commissions or
other Obligations (other than amounts on account of principal) when due, and
such failure continues for five Business Days after the date of such default; or

 

  (c) there occurs a breach of any of the covenants in Sections 8.1 or 8.4; or

 

  (d) any Obligor makes any representation or warranty in any Loan Document, or
in any written statement or certificate made or delivered pursuant to this
Agreement which is incorrect, incomplete or misleading in any material respect
when made or deemed to be made; or

 

  (e) any Obligor ceases or threatens to cease to carry on its business; or

 

  (f) any Obligor defaults under one or more agreements or instruments relating
to its Debt or any Swap Transactions or permits any other event to occur and to
continue without being waived or cured after any applicable grace period
specified in such agreements or instruments, if the effect of one or more of
such events is to accelerate, or to permit the acceleration of, the date on
which Debt (or Swap Transactions) in an aggregate amount of U.S. $15,000,000 (or
the equivalent thereof in any other currency) or more becomes due (whether or
not such acceleration actually occurs) or a Obligor fails to pay any Debt in an
aggregate principal amount of U.S. $15,000,000 (or the equivalent thereof in any
other currency) when due; or

 

  (g)

any Obligor (i) admits its inability to pay its debts generally, is, or is
deemed for the purposes of any law to be, unable to pay its debts as they fall
due, fails to pay its debts generally, acknowledges its insolvency in writing or
becomes a bankrupt (voluntarily or involuntarily), or (ii) becomes subject to
any proceeding seeking court protection, examinership, administration,
reorganization by way of scheme of arrangement or otherwise, liquidation,
dissolution, arrangement, winding-up, relief of debtors or from creditors or the
appointment of a receiver or trustee over any material part of its Property or
analogous proceeding in any jurisdiction or becomes subject to any judgment or
order which has or could reasonably be expected to have a Material Adverse
Effect or a material adverse effect on any material part of its Property, and
such proceeding, if instituted against any such Person or Persons, or such

 

   - 51 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

judgment or order, is not contested diligently, in good faith and on a timely
basis and vacated, dismissed, withdrawn or stayed within 60 days of its
commencement or issuance; or

 

  (h) any Obligor denies, to any extent, its obligations under any Loan Document
or claims any Loan Document to be invalid or withdrawn in whole or in part; or

 

  (i) this Agreement, any of the Security, the Fee Letter or any other material
Loan Document is invalidated in any material respect by any act, regulation or
governmental action or is determined to be invalid in any material respect by a
court or other judicial entity and such determination has not been stayed
pending appeal and such circumstances remain unremedied for a period of ten
Business Days following notice thereof by the Agent, on behalf of the Secured
Parties, to the Borrowers; or

 

  (j) one or more final judgments, writs of execution, garnishments or
attachments or similar processes representing claims in an aggregate of
U.S. $15,000,000 (or the equivalent thereof in any other currency) or more for
all of the Obligors at any time are issued or levied against any of their
Property and are not released, bonded, satisfied, discharged, vacated, stayed or
accepted for payment by an insurer within 30 days after their entry,
commencement or levy; or

 

  (k) one or more Encumbrancer and/or landlord exercising distraint or similar
rights in relation to the Debt or other obligations in an amount which, in the
aggregate exceeds U.S. $15,000,000 (or the equivalent thereof in any other
currency), takes possession of all or, in the aggregate, a material portion of
the Property of the Obligors taken as a whole by appointment of a receiver or
receiver and manager, by seizure, repossession or distraint, or otherwise; or

 

  (l) there is a breach of any covenant, condition or other provision of any
Loan Document (other than a breach which is specifically dealt with elsewhere in
this Section 9.1), by any party thereto other than the Agent or the Secured
Parties, and such breach, if capable of being remedied, is not corrected or
otherwise remedied within 30 days after the Agent, for and on behalf of the
Secured Parties, gives written notice thereof to the Borrowers; or

 

  (m) either Borrower ceases to be directly or indirectly wholly-owned by
Convergys Corporation; or

 

  (n) the occurrence of any Event of Default, as such term is defined in the
U.S. Credit Agreement, as at 18 November 2005.

 

9.2 Acceleration and Termination of Rights, Pre-Acceleration Rights

 

(1)

If any Event of Default occurs, no Lender shall be under any further obligation
to make Advances and the Required Lenders may instruct the Agent to give notice
to the Borrowers (a) declaring the Lenders’ obligations to make Advances to be
terminated,

 

   - 52 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

whereupon the same shall forthwith terminate, (b) declaring the Obligations or
any of them to be forthwith due and payable, whereupon they shall become and be
forthwith due and payable without presentment, demand, protest or further notice
of any kind, all of which are hereby expressly waived by the Borrowers, and/or
(c) demanding that the applicable Borrower deposit forthwith with the Agent for
the Lenders’ benefit Collateral equal to the full face amount at maturity of all
Banker’s Acceptances then outstanding for its account.

 

(2) Notwithstanding the preceding paragraph, if any Obligor becomes a bankrupt
(voluntarily or involuntarily), or institutes any proceeding seeking
liquidation, dissolution, arrangement, winding-up, relief of debtors or from
creditors or the appointment of a receiver or trustee over any material part of
its Property or analogous proceeding in any jurisdiction, then without prejudice
to the other rights of the Lenders as a result of any such event, without any
notice or action of any kind by the Agent or any Lender, and without
presentment, demand or protest, the Lenders’ obligation to make Advances shall
immediately terminate, the Obligations shall immediately become due and payable
and the applicable Borrower shall be obligated to deposit forthwith with the
Agent for the Lenders’ benefit Collateral equal to the full face amount at
maturity of all Banker’s Acceptances then outstanding for its account

 

9.3 Payment of Banker’s Acceptances

 

(1) Immediately upon any Obligations becoming due and payable under Section 9.2,
each Borrower shall, without necessity of further act or evidence, be and become
thereby unconditionally obligated to deposit forthwith with the Agent for the
benefit of the Lenders, Collateral equal to the full face amount at maturity of
Banker’s Acceptances then outstanding for its account and each Borrower hereby
unconditionally promises and agrees to deposit with the Agent immediately upon
such demand Collateral in the amount so demanded. Each Borrower authorizes the
Lenders, or any of them, to debit its accounts with the amount required to pay
such Banker’s Acceptances, notwithstanding that such Banker’s Acceptances may be
held by the Lenders, or any of them, in their own right at maturity. Amounts
paid to the Agent pursuant to such a demand in respect of Banker’s Acceptances
shall be applied against, and shall reduce, pro rata among the Lenders, to the
extent of the amounts paid to the Agent in respect of Banker’s Acceptances, the
obligations of the Borrowers to pay amounts then or thereafter payable under
Banker’s Acceptances, at the times amounts become payable thereunder.

 

(2) The Borrowers shall be entitled to receive interest on cash held by the
Agent as Collateral in accordance with Section 11.10.

 

9.4 Remedies

Upon the occurrence of any event by which any of the Obligations become due and
payable under Section 9.2, the Security shall become immediately enforceable and
the Required Lenders may instruct the Agent to take such action or proceedings
on behalf of the Lenders and in compliance with Applicable Laws as the Required
Lenders in their sole discretion deem

 

   - 53 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

expedient to enforce the same, all without any additional notice, presentment,
demand, protest or other formality, all of which are hereby expressly waived by
the Obligors.

 

9.5 Saving

Neither the Agent nor any Lender shall be under any obligation to any Obligor or
any other Person to realize any collateral or enforce the Security or any part
thereof or to allow any of the collateral to be sold, dealt with or otherwise
disposed of. None of the Agent or any Lender shall be responsible or liable to
any Obligor or any other Person for any loss or damage upon the realization or
enforcement of, the failure to realize or enforce the collateral or any part
thereof or the failure to allow any of the collateral to be sold, dealt with or
otherwise disposed of or for any act or omission on their respective parts or on
the part of any director, officer, agent, servant or adviser in connection with
any of the foregoing, except that the Agent and each Lender may be responsible
or liable for any loss or damage arising from its wilful misconduct or gross
negligence.

 

9.6 Perform Obligations

If an Event of Default has occurred and is continuing and any Obligor has failed
to perform any of its covenants or agreements in the Loan Documents, the
Required Lenders, may, but shall be under no obligation to, instruct the Agent
on behalf of the Lenders to perform any such covenants or agreements in any
manner deemed fit by the Required Lenders without thereby waiving any rights to
enforce the Loan Documents. The reasonable expenses (including any legal costs)
paid by the Agent and/or the Lenders in respect of the foregoing shall be
secured by the Security.

 

9.7 Third Parties

No Person dealing with the Lenders or any agent of the Lenders shall be
concerned to inquire whether the Security has become enforceable, or whether the
powers which the Lenders are purporting to exercise have become exercisable, or
whether any Obligations remain outstanding upon the security thereof, or as to
the necessity or expediency of the stipulations and conditions subject to which
any sale shall be made, or otherwise as to the propriety or regularity of any
sale or other disposition or any other dealing with the collateral charged by
such Security or any part thereof.

 

9.8 Remedies Cumulative

The rights and remedies of the Lenders under the Loan Documents are cumulative
and are in addition to and not in substitution for any rights or remedies
provided by Applicable Laws. Any single or partial exercise by the Lenders of
any right or remedy for a default or breach of any term, covenant, condition or
agreement herein contained shall not be deemed to be a waiver of or to alter,
affect, or prejudice any other right or remedy or other rights or remedies to
which the Lenders may be lawfully entitled for the same default or breach. Any
waiver by the Lenders of the strict observance, performance or compliance with
any term, covenant, condition or agreement herein contained, and any indulgence
granted by the Lenders shall be deemed not to be a waiver of any subsequent
default.

 

   - 54 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTICLE 10

THE AGENT AND THE LENDERS

 

10.1  Authorization of Agent

 

(1) Without limiting Section 7.1 of the Provisions, each Secured Party
irrevocably designates and appoints the Agent for the purpose of holding and
realizing on the Security in accordance with and subject to the terms hereof and
the terms of the other Loan Documents, and authorizes the Agent to take such
action and to exercise such rights, powers and discretions as are expressly
granted to it under this Agreement and the other Loan Documents and on the terms
hereof or thereof together with such other rights, powers and discretions as are
reasonably incidental thereto. The Agent may perform any of its duties hereunder
or thereunder by or through its agents, officers or employees, its Affiliates or
its Affiliates’ agents, officers or employees.

 

(2) Without limiting the foregoing, each of the Secured Parties hereby grants to
the Agent a power of attorney, (a) for the purposes of laws applicable to the
Security from time to time, to sign documents comprising the Security from time
to time (as the party accepting the grant of the security), and (b) for the
right to delegate its authority as attorney under item (a) above to any other
Person, whether or not an officer or employee of the Agent. The Agent hereby
accepts each such appointment. Each such appointment may only be terminated as
expressly provided in this Agreement.

 

10.2  Administration of the Credits

 

(1) Unless otherwise specified herein, the Agent shall perform the following
duties under this Agreement:

 

  (a) take delivery of each Lender’s Applicable Percentage of an Advance and
make all Advances hereunder in accordance with the procedures set forth in
Sections 6.7 and 6.11;

 

  (b) use reasonable efforts to collect promptly all sums due and payable by the
Borrowers pursuant to this Agreement;

 

  (c) make all payments to the Lenders in accordance with the provisions hereof;

 

  (d) hold the Security on behalf of the Secured Parties;

 

  (e)

hold all legal documents relating to the Credits, maintain complete and accurate
records showing all Advances made by the Lenders, all remittances and payments
made by the Borrowers to the Agent, all remittances and payments made by the
Agent to the Lenders and all fees or any other sums received by the Agent and,
except for accounts, records and documents relating to the fees payable by the
Borrowers to the Agent in its capacity as Agent hereunder or under the Fee
Letter, allow each Lender and their respective advisors to examine such
accounts, records and documents at their own expense, and provide any Lender,
upon reasonable notice, with such copies

 

   - 55 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

thereof or information contained therein as such Lender may reasonably require
from time to time at the Lender’s expense; and

 

  (f) except as otherwise specifically provided for in this Agreement, promptly
advise each Lender upon receipt of each notice and deliver to each Lender,
promptly upon receipt, all other written communications furnished by any Obligor
to the Agent on behalf of the Lenders pursuant to this Agreement, including
copies of financial reports and certificates which are to be furnished to the
Agent.

 

(2) The Agent may take the following actions only with the prior consent of the
Required Lenders, unless otherwise specified in this Agreement:

 

  (a) subject to Section 10.2(3), exercise any and all rights of approval
conferred upon the Lenders by this Agreement;

 

  (b) give written notice to any Obligor in respect of any matter in respect of
which notice may be required, permitted, necessary or desirable in accordance
with or pursuant to this Agreement, promptly after receiving the consent of the
Required Lenders, except that the Agent shall, without direction from the
Lenders, immediately give the Borrowers notice of any payment that is due or
overdue by it under the terms of this Agreement unless the Agent considers that
it should request the direction of the Required Lenders, in which case the Agent
shall promptly request that direction;

 

  (c) amend, modify or waive any of the terms of this Agreement, including
waiver of a Default, if such action is not otherwise provided for in
Section 10.2(3);

 

  (d) declare an Event of Default or take, or cause to be taken by the Agent,
action to enforce performance of the Obligations and to realize upon the
Security, including the appointment of a receiver, the exercise of powers of
distress, lease or sale given by the Security or by law and the taking of
foreclosure proceedings and/or the pursuit of any other legal remedy necessary;

 

  (e) decide to accelerate the amounts outstanding under the Credits; and

 

  (f) pay, or instruct the Agent to pay, insurance premiums, Taxes and any other
sums as may be reasonably required to protect the interests of the Lenders.

 

(3) The Agent may take the following actions only if the prior unanimous consent
of the Lenders is obtained, unless otherwise specified herein:

 

  (a)

amend, modify, discharge, terminate or waive any of the terms of this Agreement
or the Security if such amendment, modification, discharge, termination or
waiver would increase the amount of a Credit, amend the purpose of a Credit,
reduce the interest rates and similar charges applicable to a Credit, reduce the
fees payable with respect to a Credit, extend any date fixed

 

   - 56 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

for payment of principal, interest or any other amount relating to a Credit or
extend the term of a Credit;

 

  (b) amend the definition of “Required Lenders” or this Section 10.2(3); and

 

  (c) subject to Section 10.2(4), discharge any Security.

For greater certainty, no Lender’s Commitment or Applicable Percentage may be
amended without the consent of that Lender. In addition, no amendment,
modification or waiver affecting the rights or obligations of the Agent may be
made without its consent.

 

(4) Notwithstanding Sections 10.2(2) and 10.2(3) the Agent may, without the
consent of the Lenders (but with the consent of the Borrowers), make, or cause
to be made, amendments to the Loan Documents that are for the sole purpose of
curing any immaterial or administrative ambiguity, defect or inconsistency, but
shall immediately notify the Lenders of any such action. The Agent may also
discharge, or authorize and direct or otherwise cause to be discharged, any
Security to the extent necessary to allow any Obligor to complete any sale or
other disposition of Property permitted by this Agreement (including pursuant to
any consent, waiver or other decision by, as applicable, the Lenders or the
Required Lenders).

 

(5) As between the Obligors, on the one hand, and the Agent and the Lenders, on
the other hand:

 

  (a) all statements, certificates, consents and other documents which the Agent
purports to deliver on behalf of the Lenders or the Required Lenders shall be
binding on each of the Lenders, and none of the Obligors shall be required to
ascertain or confirm the authority of the Agent in delivering such documents;

 

  (b) all certificates, statements, notices and other documents which are
delivered by any Obligor to the Agent in accordance with this Agreement shall be
deemed to have been duly delivered to each of the Lenders; and

 

  (c) all payments which are delivered by a Borrower to the Agent in accordance
with this Agreement shall be deemed to have been duly delivered to each of the
Lenders.

 

(6) Except in its own right as a Lender, the Agent shall not be required to
advance its own funds for any purpose, and in particular, shall not be required
to pay with its own funds insurance premiums, Taxes or public utility charges or
the cost of repairs or maintenance with respect to the assets which are the
subject matter of the Security, nor shall it be required to pay with its own
funds the fees of solicitors, counsel, auditors, experts or agents engaged by it
as permitted hereby.

 

(7)

To the extent that any Obligor or any Affiliate of an Obligor becomes a Lender,
such Lender shall not be permitted to vote on or consent to any matter under
this Agreement on or to which a Lender may vote or consent and the Commitment of
such

 

   - 57 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

Lender shall be deemed not to be outstanding for the purposes of determining
whether a specified majority has been achieved.

 

(8) all actions taken and consents and approvals given by the Agent shall be
valid and binding on all Secured Parties, and will be deemed to be consented to
by the Secured Parties, if taken or given by the Agent in accordance with the
terms (including requisite levels of approval) of this Agreement, and the Agent
shall be fully protected in taking such actions and granting consents and
approvals.

 

10.3 Acknowledgements, Representations and Covenants of Lenders

 

(1) Each Lender represents and warrants that it has the legal capacity to enter
into this Agreement pursuant to its charter and any Applicable Law and has not
violated its charter, constating documents or any applicable legislation by so
doing.

 

(2) Each of the Lenders acknowledges and confirms that in the event that the
Agent does not receive payment in accordance with this Agreement, it shall not
be the obligation of the Agent to maintain the Credits in good standing nor
shall any Lender have recourse to the Agent in respect of any amounts owing to
such Lender under this Agreement.

 

(3) Each Lender acknowledges and agrees that its obligation to advance its
Applicable Percentage of Advances in accordance with the terms of this Agreement
is independent and in no way related to the obligation of any other Lender
hereunder.

 

(4) Each Lender hereby acknowledges receipt of a copy of this Agreement and the
Security (to the extent that the Security has been delivered) and acknowledges
that it is satisfied with the form and content of such documents.

 

10.4  Provisions Operative Between Lenders and Agent Only

Except for the provisions of Sections 10.2(5), 10.3(1), 10.3(3) and this
Section 10.4, the provisions of this Article 9 relating to the rights and
obligations of the Lenders or the Secured Parties, as the case may be, and the
Agent inter se shall be operative as between the Lenders or the Secured Parties,
as the case may be, and the Agent only, and no Obligor shall have any rights or
obligations under or be entitled to rely for any purpose upon such provisions.

ARTICLE 11

MISCELLANEOUS PROVISIONS

 

11.1 Accounting Terms

Subject to the last paragraph of Section 8.3(1), wherever in this Agreement
reference is made to GAAP or to a calculation to be made or an action to be
taken in accordance with generally accepted accounting principles, such
reference will be deemed to be to GAAP as at the date on which such calculation
or action is made or taken or required to be made or taken in accordance with
GAAP, in each case applied on a consistent basis.

 

   - 58 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

11.2  Defined Terms

All terms used in any of the Loan Documents (other than this Agreement) which
are defined in this Agreement shall have the meanings defined herein unless
otherwise defined in the other Loan Document.

 

11.3  Severability

Any provision of this Agreement which is or becomes prohibited or unenforceable
in any relevant jurisdiction shall not invalidate or impair the remaining
provisions hereof which shall be deemed severable from such prohibited or
unenforceable provision and any such prohibition or unenforceability in any such
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Should this Agreement fail to provide for any relevant
matter, the validity, legality or enforceability of this Agreement shall not
thereby be affected.

 

11.4  Amendment, Supplement or Waiver

No amendment, supplement or waiver of any provision of the Loan Documents, nor
any consent to any departure by an Obligor therefrom, shall in any event be
effective unless it is in writing, makes express reference to the provision
affected thereby and is signed by the Agent for and on behalf of the Lenders or
the Required Lenders, as the case may be, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given. In addition, any amendment or supplement shall require the written
consent of the other parties to the Loan Document in question. No waiver or act
or omission of the Agent, the Lenders, or any of them, shall extend to or be
taken in any manner whatsoever to affect any subsequent Event of Default or
breach by an Obligor of any provision of the Loan Documents or the rights
resulting therefrom.

 

11.5  Governing Law

The Province referred to in Sections 11(a) and (b) of the Provisions is the
Province of Ontario, Canada. The law governing this Agreement shall also govern
each of the other Loan Documents, except for those that expressly provide
otherwise.

 

11.6  This Agreement to Govern

In the event of any conflict or inconsistency between the terms of this
Agreement and the terms of any other Loan Document, the provisions of this
Agreement shall govern to the extent necessary to remove the conflict or
inconsistency.

 

11.7  Permitted Encumbrances

The designation of an Encumbrance as a Permitted Encumbrance is not, and shall
not be deemed to be, an acknowledgment by the Agent or the Lenders that the
Encumbrance shall have priority over the Security.

 

   - 59 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

11.8  Currency

 

(1) All payments made hereunder shall be made in the currency in respect of
which the obligation requiring such payment arose. Unless the context otherwise
requires, all amounts expressed in this Agreement in terms of money shall refer
to Canadian Dollars.

 

(2) Except as otherwise expressly provided in this Agreement, wherever this
Agreement contemplates or requires the calculation of the equivalent in one
currency of an amount expressed in another currency, the calculation shall be
made on the basis of the Exchange Rate, at the effective date of the
calculation.

 

11.9  Liability of Lenders

The liability of the Lenders in respect of all matters relating to this
Agreement and the other Loan Documents is several and not joint or joint and
several. Without limiting that statement, the obligations of the Lenders to make
Advances is limited to their respective Applicable Percentages of any Advance
that is requested, and, in the aggregate, to their respective Applicable
Percentages of the total amounts of the Credits.

 

11.10  Interest on Miscellaneous Amounts

 

(1) If a Borrower fails to pay any amount payable hereunder on the due date
(including principal, interest thereon, interest upon interest or any other
amount on which interest is payable as otherwise provided in this Agreement),
such Borrower shall, on demand, pay interest on such overdue amount to the Agent
from and including such due date up to but excluding the date of actual payment,
both before and after demand, default or judgment, at a rate of interest per
annum equal to, in the case of amounts payable in Cdn. Dollars, the sum of the
Prime Rate plus 2.0% per annum, and, in the case of amounts payable in U.S.
Dollars, the sum of the Base Rate plus 2% per annum, in each case compounded
monthly.

 

(2) If a Borrower deposits cash as Collateral pursuant to a requirement under
this Agreement, the Agent, Lender or Lenders, as applicable, holding the cash
shall pay such Borrower interest on the cash while it continues to be held as
Collateral at the rate offered by the relevant Lender or Agent from time to time
for deposits in the relevant currency of comparable size and term.

 

11.11  Judgment Currency

In the event of a judgment or order being rendered by any court or tribunal for
the payment of any amounts owing to the Lenders or any of them under this
Agreement or for the payment of damages in respect of any breach of this
Agreement or under or in respect of a judgment or order of another court or
tribunal for the payment of such amounts or damages, such judgment or order
being expressed in a currency (the “Judgment Currency”) other than the currency
payable hereunder or thereunder (the “Agreed Currency”), the party against whom
the judgment or order is made shall indemnify and hold the Lenders harmless
against any deficiency in terms of the Agreed Currency in the amounts received
by the Lenders arising or resulting from

 

   - 60 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

any variation as between (a) the exchange rate at which the Agreed Currency is
converted into the Judgment Currency for the purposes of such judgment or order,
and (b) the exchange rate at which each Lender is able to purchase the Agreed
Currency with the amount of the Judgment Currency actually received by the
Lender on the date of such receipt. The indemnity in this Section shall
constitute a separate and independent obligation from the other obligations of
the Obligors hereunder, shall apply irrespective of any indulgence granted by
the Lenders, and shall be secured by the Security.

 

11.12  Address for Notice

As of the date of this Agreement, the addresses and telecopier numbers of the
Borrowers and the Lenders contemplated in Section 8(a) of the Provisions are as
specified beside their respective signatures to this Agreement. Notices to the
other Obligors shall be sent in care of Convergys CMG Canada Limited
Partnership.

 

11.13  Time of the Essence

Time shall be of the essence in this Agreement.

 

11.14  Further Assurances

Each Obligor shall, at its expense, at the request of the Agent acting on the
instructions of the Required Lenders, do all such further acts and execute and
deliver all such further documents, agreements, certificates and instruments as
may, in the reasonable opinion of the Required Lenders, be necessary or
desirable in order to fully perform and carry out the purpose and intent of the
Loan Documents.

 

11.15  Term of Agreement

Except as otherwise provided herein, this Agreement shall remain in full force
and effect until the indefeasible payment and performance in full in cash of all
of the Obligations and Guarantor Obligations and the termination of the
Commitments. The obligations of the Obligors in Sections 3.1, 3.2 and 9 of the
Provisions and of the Lenders in Section 7.5 of the Provisions shall continue
for the benefit of those to whom the obligations are owed notwithstanding the
termination of this Agreement or the termination of any particular Person’s role
as Obligor, Administrative Agent or Lender.

 

11.16  Payments on Business Day

Whenever any payment or performance under the Loan Documents would otherwise be
due on a day other than a Business Day, such payment shall be made on the
following Business Day, unless the following Business Day is in a different
calendar month, in which case the payment shall be made on the preceding
Business Day.

 

11.17  Whole Agreement

Except in relation to matters contemplated by the other Loan Documents, this
Agreement constitutes the whole and entire agreement between the parties hereto
concerning the

 

   - 61 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

matters addressed in this Agreement, and cancels and supersedes any prior
agreements, undertakings, declarations, commitments or representations, written
or verbal, in respect thereof.

 

11.18  English Language

The Loan Documents have been negotiated in English and will be or have been
executed in the English language. Les soussigné ont expressément demandé que ce
document soit rédigé en langue anglaise. All paper writings given or delivered
pursuant to this Agreement and the other Loan Documents shall, if requested by
the Agent, be in the English language or, if not, shall be accompanied by a
certified English translation thereof. The English language version of any
document shall, absent manifest error, control the meaning and interpretation of
the matters set forth therein.

 

11.19  Senior Indebtedness

The obligations of the Obligors under the Loan Documents constitute “senior
indebtedness” for all purposes.

 

11.20  Date of Agreement

This Agreement may be referred to as being dated 31 March 2006 or as of
31 March 2006, notwithstanding the actual date of execution.

 

11.21  Parties to this Agreement

It is acknowledged that the Person signing this Agreement on the date hereof
named “CCM Limited Partner Inc.” will, effective 1 April 2006, amalgamate with
3117091 Nova Scotia Company, a Nova Scotia unlimited liability company, to form
CCM Limited Partner ULC, a Nova Scotia unlimited liability company.

*   *   *   *

[SIGNATURE PAGES FOLLOW]

 

   - 62 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement.

 

Address For Notice

 

The Bank of Nova Scotia, as Agent

Scotia Capital

Corporate Banking – Loan Syndications

    THE BANK OF NOVA SCOTIA, as Agent    

By:

          

R. A. King

62nd Floor

Scotia Plaza

40 King Street West

Toronto, Ontario M5W 2X6

 

Attention:     Unit Head

 

Facsimile:     (416) 866-3329

     

Director

             

By:

          

B. Walker

     

Associate

     

[signature page for Amended and Restated Credit Agreement relating to CCM
Limited Partner Inc. et al.]

 

   - S1 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BORROWERS

IN WITNESS WHEREOF, the parties have duly executed this Agreement.

 

Address For Notice

 

CCM Limited Partner Inc. (and its

successor, CCM Limited Partner ULC)

c/o Convergys Corporation

    CCM LIMITED PARTNER INC.    

By:

          

Dennis B. Taffe

201 E. Fourth Street      

Treasurer

Mail Location 102-1910       Cincinnati, OH 45201     Attention:    Treasurer  
          Facsimile:    (513) 723-8978              

[signature page for Amended and Restated Credit Agreement relating to CCM
Limited Partner Inc. et al.]

 

   - S2 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement.

 

Address For Notice

 

Convergys CMG Canada Limited

Partnership

201 E. Fourth Street

Mail Location 102-1910

Cincinnati, OH 45201

   

CONVERGYS CMG CANADA LIMITED PARTNERSHIP, by its general partner,

Convergys New Brunswick, Inc.

   

By:

          

Douglas K. Thede

      Treasurer Attention:     Treasurer     Facsimile:     (513) 723-8978      

[signature page for Amended and Restated Credit Agreement relating to CCM
Limited Partner Inc. et al.]

 

   - S3 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE GUARANTORS

IN WITNESS WHEREOF, the parties have duly executed this Agreement.

 

Address For Notice

 

Convergys Corporation

201 E. Fourth Street

Mail Location 102-1910

    CONVERGYS CORPORATION     By:            Earl C. Shanks Cincinnati, OH 45201
      Chief Financial Officer       Attention:     Treasurer       Facsimile:
    (513) 723-8978      

[signature page for Amended and Restated Credit Agreement relating to CCM
Limited Partner Inc. et al.]

 

   - S4 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement.

 

Address For Notice     CONVERGYS CUSTOMER MANAGEMENT GROUP INC.

Convergys Customer Management Group Inc.

201 E. Fourth Street

    By:      Mail Location 102-1910       Dennis B. Taffe Cincinnati, OH 45201  
    Vice President and Treasurer Attention:     Treasurer       Facsimile:
    (513) 723-8978      

[signature page for Amended and Restated Credit Agreement relating to CCM
Limited Partner Inc. et al.]

 

   - S5 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement.

 

Address For Notice    

CONVERGYS INFORMATION

MANAGEMENT GROUP INC.

Convergys Information Management Group Inc.

201 E. Fourth Street

    By:      Mail Location 102-1910       Dennis B. Taffe Cincinnati, OH 45201  
    Vice President and Treasurer Attention:     Treasurer       Facsimile:
    (513) 723-8978      

[signature page for Amended and Restated Credit Agreement relating to CCM
Limited Partner Inc. et al.]

 

   - S6 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement.

 

Address For Notice

 

The Bank of Nova Scotia, as Lender

Scotia Capital

    THE BANK OF NOVA SCOTIA    

By:

          

R. A. King

Corporate Banking – Communications,

Media & Technology

62nd Floor

Scotia Plaza

40 King Street West

Toronto, ON M5W 2X6

 

Attention:     Unit Head

 

Facsimile: (416) 866-2010

     

Director

             

By:

          

B. Walker

     

Associate

     

[signature page for Amended and Restated Credit Agreement relating to CCM
Limited Partner Inc. et al.]

 

   - S7 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A

FORM OF NOTICE OF ADVANCE OR PAYMENT

[see reference in Section 6.3]

 

TO:

   The Bank of Nova Scotia    c.c.    The Bank of Nova Scotia   

Scotia Capital

WBO – Loan Administration & Agency Operations

720 King Street West

4th Floor

Wholesale Banking Operations

Toronto, ON M5V 2T3

Attention: Managing Director

Facsimile: (416) 866-5991

     

Scotia Capital

Corporate Banking – Communications, Media & Technology

62nd Floor, Scotia Plaza

40 King Street West

Toronto, ON M5W 2X6

Attention: Unit Head

Facsimile: (416) 866-2010

We refer to the amended and restated credit agreement dated as of 31 March 2006
between CCM Limited Partner Inc. and Convergys CMG Canada Limited Partnership,
as Borrowers, others, as Guarantors, The Bank of Nova Scotia, as Administrative
Agent and the Lenders named therein, as amended, supplemented, restated or
replaced from time to time (the “Credit Agreement”). All terms used in this
certificate and that are defined in the Credit Agreement will have the meanings
defined in the Credit Agreement.

 

1. Request for Advance

Notice is hereby given pursuant to Section 6.3 of the Credit Agreement that the
undersigned hereby irrevocably requests as follows:

 

  (a) that an Advance be made under[choose applicable Credit]:

 

Credit A

   ¨  

Credit B

   ¨  

 

  (b) the requested Advance represents the following [check one or more]:

 

initial Advance under the Credit

   ¨  

increase in an Advance under the Credit

   ¨  

rollover of an existing Advance under the Credit

   ¨  

conversion of an existing Advance to another type of Advance

   ¨  

 

  (c) the Drawdown Date shall be                     ;

 

     

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

  (d) the Advance shall be in the form of [check one or more and complete
details]:

 

Prime Rate Advance

      ¨  

Amount:

   $ __________   

Base Rate Advance

      ¨  

Amount:

   $ __________   

Banker’s Acceptances

      ¨  

Face Amount:

   $ __________   

Term:

     __________   

LIBOR Advance

      ¨  

Amount:

   $ __________   

LIBOR Period:

     __________   

 

  (e) the proceeds of the Advance shall be deposited in [specify Designated
Account].

 

2. The undersigned hereby confirms as follows:

 

  (a) the representations and warranties made in Section 7.1 of the Credit
Agreement, other than those expressly stated to be made as of a specific date or
otherwise expressly modified pursuant to the provisions of Section 7.2 of the
Credit Agreement, are true and correct on and as of the date hereof with the
same force and effect as if such representations and warranties had been made on
and as of the date hereof, but subject to the same qualifications as are
contained in Section 7.2 of the Credit Agreement;

 

  (b) no Default has occurred and is continuing on the date hereof or will
result from the Advance(s) requested herein;

 

  (c) after due inquiry, there is no reasonable expectation that the Borrowers
will not be in compliance with all covenants contained in Section 8.1 of the
Credit Agreement at the end of its current fiscal quarter and was not in
compliance with those covenants at the end of its immediately preceding fiscal
quarter if it has not yet delivered its Compliance Certificate for that quarter;

 

  (d) the undersigned will immediately notify you if it becomes aware of the
occurrence of any event which would mean that the statements in the immediately
preceding paragraphs (a), (b) and (c) would not be true if made on the Drawdown
Date;

 

  (e) all other conditions precedent set out in Section 5.2 [and Section 5.1 as
applicable] of the Credit Agreement have been fulfilled; and

 

  (f) the proceeds of the Advance will be used for [specify purpose].

 

   - A2 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

3. Notice of Payment

Pursuant to Section 6.3 of the Credit Agreement, the undersigned hereby
irrevocably notifies you of the following:

 

  (a) that a payment will be made under [choose applicable Credit]:

 

Credit A

   ¨  

Credit B

   ¨  

 

  (b) the payment represents the following [check one or more]:

 

reduction in Advances under the Credit

   ¨  

payment of existing Advances which will be rolled over as the same type of
Advance under the Credit

   ¨  

payment of existing Advances which will be converted to another type of Advance
under the Credit

   ¨  

 

  (c) the payment date shall be                     ; and

 

  (d) the Advance to be paid shall be in the form of [check one or more and
complete details]:

 

Prime Rate Advance

      ¨  

Amount:

   $ __________   

Base Rate Advance

      ¨  

Amount:

   $ __________   

Banker’s Acceptances

      ¨  

Face Amount:

   $ __________   

Maturity Date:

     __________   

LIBOR Advance

      ¨  

Amount:

   $ __________   

 

   - A3 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

DATED                            .

 

[NAME OF APPLICABLE BORROWER] By:        Name:   Title: By:        Name:  
Title:

 

   - A4 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE B

FORM OF BORROWER COMPLIANCE CERTIFICATE

[see references in Sections 5.2 and 8.3(1)(c)]

TO: THE LENDERS (as defined in the Credit Agreement referred to below)

AND TO: THE BANK OF NOVA SCOTIA, as Agent

We refer to Sections 5.2 and 8.3(1)(c) of the amended and restated credit
agreement dated as of 31 March 2006 between CCM Limited Partner Inc. and
Convergys CMG Canada Limited Partnership, as Borrowers, others, as Guarantors,
The Bank of Nova Scotia, as Administrative Agent and the Lenders named therein,
as amended, supplemented, restated or replaced from time to time (the “Credit
Agreement”). All terms used in this certificate that are defined in the Credit
Agreement will have the meanings defined in the Credit Agreement.

The undersigned hereby certify that:

 

1. The representations and warranties made in Section 7.1 of the Credit
Agreement, other than those expressly stated to be made as of a specific date or
otherwise expressly modified pursuant to the provisions of Section 7.2 of the
Credit Agreement, are true and correct on and as of the date hereof with the
same force and effect as if such representations and warranties had been made on
and as of the date hereof, but subject to the same qualifications as are
contained in Section 7.2 of the Credit Agreement.

 

2. No Default has occurred and is continuing on the date hereof [or as the case
may be].

 

3. Appendix A attached is an up-to-date version of Schedule F to the Credit
Agreement. [or There has been no change to the information contained in the
version of Schedule F attached to the Credit Agreement.]

 

4. Appendix B attached contains details of all Other Secured Obligations as of
the end of the Borrowers’ most recently completed fiscal quarter that have not
previously been listed on Schedule G to the Credit Agreement.

DATED ________________________________.

 

CCM LIMITED PARTNER INC.

By:

      

Name:

   

Title:

 

By:

      

Name:

   

Title:

 

 

     

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

CONVERGYS CMG CANADA LIMITED

PARTNERSHIP, by its general partner,

Convergys New Brunswick, Inc.

By:

      

Name:

   

Title:

 

By:

      

Name:

   

Title:

 

 

   - B2 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE C

FORM OF CONVERGYS CORPORATION COMPLIANCE CERTIFICATE

[see references in Sections 5.2 and 8.3(1)(f)]

 

TO:          THE LENDERS (as defined in the Credit Agreement referred to below)

AND TO: THE BANK OF NOVA SCOTIA, as Agent

We refer to Sections 5.2 and 8.3(1)(f) of the amended and restated credit
agreement dated as of 31 March 2006 between CCM Limited Partner Inc. and
Convergys CMG Canada Limited Partnership, as Borrowers, others, as Guarantors,
The Bank of Nova Scotia, as Administrative Agent and the Lenders named therein,
as amended, supplemented, restated or replaced from time to time (the “Credit
Agreement”). All terms used in this certificate that are defined in the Credit
Agreement will have the meanings defined in the Credit Agreement.

The undersigned hereby certify that:

 

1. The representations and warranties made in Section 7.1 of the Credit
Agreement, other than those expressly stated to be made as of a specific date or
otherwise expressly modified pursuant to the provisions of Section 7.2 of the
Credit Agreement, are true and correct on and as of the date hereof with the
same force and effect as if such representations and warranties had been made on
and as of the date hereof, but subject to the same qualifications as are
contained in Section 7.2 of the Credit Agreement.

 

2. No Default has occurred and is continuing on the date hereof [or as the case
may be].

 

3. Convergys Corporation certifies that, as of the end of its most recently
completed fiscal quarter, which ended on ____________, the Interest Coverage
Ratio was ________: 1 and Debt to Capitalization Ratio was ________: 1.

 

4. Appendix A attached sets out the calculations of the ratios referred to
above.

DATED _________________________.

 

CONVERGYS CORPORATION

By:

      

Name:

   

Title:

 

By:

      

Name:

   

Title:

 

 

     

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE D

MODEL CREDIT AGREEMENT PROVISIONS

[see reference in Section 1.1]

The attached model credit agreement provisions, which have been revised under
the direction of the Canadian Bankers’ Association Secondary Loan Market
Specialist Group from provisions prepared by The Loan Syndications and Trading
Association, Inc., form part of this Agreement, except for the footnotes to the
model credit agreement provisions and subject to the following variations:

 

1. References throughout the Provisions to “the Borrower” shall be interpreted
to mean “the Borrowers and each of them” or “the applicable Borrower”, as the
context may require.

 

2. The term “Release,” which is used in Section 9(b) but not defined in the
Provisions, shall be interpreted as referring to any release, spill, leakage,
emission, deposit, discharge, leaching, migration or disposition.

 

3. Clause (A) of the defined term “Excluded Taxes” is deleted and replaced with
the following provision:

“(A) is imposed or assessed other than in respect of a Loan that was made on the
premise that an exemption from such withholding tax would be available where the
exemption is subsequently determined, or alleged by a taxing authority, not to
be available and”

 

4. The first reference to “the Borrower” in each of Sections 3.3(a) and
3.3(b) of the Provisions shall be interpreted as referring to “any Obligor” and
the references to “the Borrower” in Section 3.2(b), the first reference to “the
Borrower” in Section 3.2(c) and the reference to “the Borrower” in the second
paragraph of Section 10(d) of the Provisions shall be interpreted as referring
to “each Obligor”.

 

5. Clause 5(iii)(y) of the Provisions is deleted and replaced with the
following:

“any reduction arising from an amount owing to an Obligor upon the termination
of any derivative entered into between the Obligor and such Lender except for a
net amount available after the termination of all derivatives entered into
between the Obligors and such Lender and the setoff of resulting amounts owing
by the Obligors and to the Obligors,”

 

     

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

MODEL CREDIT AGREEMENT PROVISIONS

1. Definitions

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means the credit agreement of which these Provisions form part.

“Applicable Law” means (a) any domestic or foreign statute, law (including
common and civil law), treaty, code, ordinance, rule, regulation, restriction or
by-law (zoning or otherwise); (b) any judgement, order, writ, injunction,
decision, ruling, decree or award; (c) any regulatory policy, practice,
guideline or directive; or (d) any franchise, licence, qualification,
authorization, consent, exemption, waiver, right, permit or other approval of
any Governmental Authority, binding on or affecting the Person referred to in
the context in which the term is used or binding on or affecting the property of
such Person, in each case whether or not having the force of law.

“Applicable Percentage” means with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be the percentage
of the total outstanding Loans and participations in respect of Letters of
Credit represented by such Lender’s outstanding Loans and participations in
respect of Letters of Credit.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Applicable Law,
(b) any change in any Applicable Law or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any Applicable Law by any Governmental Authority.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have corresponding meanings.

“Default” means any event or condition that constitutes an Event of Default or
that would constitute an Event of Default except for satisfaction of any
condition subsequent required to make the event or condition an Event of
Default, including giving of any notice, passage of time, or both.

“Eligible Assignee” means any Person (other than a natural person, any Obligor
or any Affiliate of an Obligor), in respect of which any consent that is
required by Section 10(b) has been obtained.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of an Obligor hereunder, (a) taxes imposed on or
measured by its net income, and franchise taxes imposed on

 

     

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes or any
similar tax imposed by any jurisdiction in which the Lender is located and
(c) in the case of a Foreign Lender (other than (i) an assignee pursuant to a
request by the Borrower under Section 3.3(b), (ii) an assignee pursuant to an
Assignment and Assumption made when an Event of Default has occurred and is
continuing or (iii) any other assignee to the extent that the Borrower has
expressly agreed that any withholding tax shall be an Indemnified Tax), any
withholding tax that (A) is not imposed or assessed in respect of a Loan that
was made on the premise that an exemption from such withholding tax would be
available where the exemption is subsequently determined, or alleged by a taxing
authority, not to be available and (B) is required by Applicable Law to be
withheld or paid in respect of any amount payable hereunder or under any Loan
Document to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.2(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from an Obligor with
respect to such withholding tax pursuant to Section 3.2(a). For greater
certainty, for purposes of item (c) above, a withholding tax includes any Tax
that a Foreign Lender is required to pay pursuant to Part XIII of the Income Tax
Act (Canada) or any successor provision thereto.1

“Foreign Lender” means any Lender that is not organized under the laws of the
jurisdiction in which the Borrower is resident for tax purposes and that is not
otherwise considered or deemed in respect of any amount payable to it hereunder
or under any Loan Document to be resident for income tax or withholding tax
purposes in the jurisdiction in which the Borrower is resident for tax purposes
by application of the laws of that jurisdiction. For purposes of this definition
Canada and each Province and Territory thereof shall be deemed to constitute a
single jurisdiction and the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Governmental Authority” means the government of Canada or any other nation, or
of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including any
supra-national bodies such as the European Union or the European Central Bank
and including a Minister of the Crown, Superintendent of Financial Institutions
or other comparable authority or agency.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Issuing Bank” means the Person named elsewhere in this Agreement2 as the issuer
of Letters of Credit on the basis that it is “fronting” for other Lenders and
not on the basis that it is the attorney of other Lenders to sign Letters of
Credit on their behalf, or any successor issuer of Letters of Credit. For
greater certainty, where the context requires, references to “Lenders” in these
Provisions include the Issuing Bank.

--------------------------------------------------------------------------------

1 Please note that this definition of “Excluded Taxes” will result in Foreign
Lenders not being grossed up for withholding taxes that exist at the time of
execution and delivery of the Credit Agreement, except in the circumstances
specified. If a loan is intended to be exempt from withholding tax as a “5/25”
structure or otherwise, this premise should be specified in the Credit
Agreement.

 

2 Ensure that the Credit Agreement identifies the Issuing Bank or indicates that
there is none.

 

   - 2 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Loan” means any extension of credit by a Lender under this Agreement, including
by way of bankers’ acceptance or LIBO Rate Loan, except for any Letter of Credit
or participation in a Letter of Credit.

“Obligors” means, collectively, the Borrower and each of the guarantors of the
Borrower’s obligations that are identified elsewhere in this Agreement.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning assigned to such term in Section 10(d).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Provisions” means these model credit agreement provisions.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

2. Terms Generally

(1) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein (including this Agreement) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements, restatements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) unless
otherwise expressly stated, all references in these Provisions to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, these Provisions, but all such
references elsewhere in this Agreement shall be construed to refer to this
Agreement apart from these Provisions, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time and (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(2) If there is any conflict or inconsistency between these Provisions and the
other terms of this Agreement, the other terms of this Agreement shall govern to
the extent necessary to resolve the conflict or inconsistency.

 

   - 3 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

3. Yield Protection

3.1 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

(ii) subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or any
Loan made by it, or change the basis of taxation of payments to such Lender in
respect thereof, except for Indemnified Taxes or Other Taxes covered by
Section 3.2 and the imposition, or any change in the rate, of any Excluded Tax
payable by such Lender; or

(iii) impose on any Lender or any applicable interbank market any other
condition, cost or expense affecting this Agreement or Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or the Issuing Bank
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or any other amount),
then upon request of such Lender the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by, or the Letters of Credit
issued or participated in by such Lender, to a level below that which such
Lender or its holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of its
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or its holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section, including
reasonable detail of the basis of calculation of the amount or amounts, and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, except that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefore, unless the Change in Law giving rise to such increased
costs or reductions is retroactive, in which case the nine-month period referred
to above shall be extended to include the period of retroactive effect thereof.

 

   - 4 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

3.2 Taxes.

(a) Payments Subject to Taxes. If any Obligor, the Administrative Agent, or any
Lender is required by Applicable Law to deduct or pay any Indemnified Taxes
(including any Other Taxes) in respect of any payment by or on account of any
obligation of an Obligor hereunder or under any other Loan Document, then
(i) the sum payable shall be increased by that Obligor when payable as necessary
so that after making or allowing for all required deductions and payments
(including deductions and payments applicable to additional sums payable under
this Section) the Administrative Agent or Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions or
payments been required, (ii) the Obligor shall make any such deductions required
to be made by it under Applicable Law and (iii) the Obligor shall timely pay the
full amount required to be deducted to the relevant Governmental Authority in
accordance with Applicable Law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by an Obligor to a Governmental Authority, the
Obligor shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall, at the request of the Borrower, deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by Applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, (a) any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to withholding or information reporting
requirements, and (b) any Lender that ceases to be, or to be deemed to be,
resident in Canada for purposes of Part XIII of the Income Tax Act (Canada) or
any successor provision thereto shall within five days thereof notify the
Borrower and the Administrative Agent in writing.

(f) Treatment of Certain Refunds and Tax Reductions. If the Administrative Agent
or a Lender determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which an Obligor has paid additional amounts pursuant to this
Section or that, because of the payment of such Taxes or Other Taxes, it has
benefited from a reduction in Excluded Taxes otherwise payable by it, it shall
pay to the Borrower or Obligor, as applicable, an amount equal to such refund or
reduction (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower or Obligor under this Section with respect to the
Taxes or Other Taxes giving rise to such refund or reduction), net of all
out-of-pocket expenses of the

 

   - 5 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Administrative Agent or such Lender, as the case may be, and without interest
(other than any net after-Tax interest paid by the relevant Governmental
Authority with respect to such refund). The Borrower or Obligor as applicable,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower or Obligor (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender if the Administrative Agent or such Lender
is required to repay such refund or reduction to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person, to
arrange its affairs in any particular manner or to claim any available refund or
reduction.

3.3 Mitigation Obligations: Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.1, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.2, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 3.1
or 3.2, as the case may be, in the future and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) Replacement of Lenders.3 If any Lender requests compensation under
Section 3.1, if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.2, if any Lender’s obligations are suspended pursuant to Section 3.4
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon 10 days’ notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(i) the Borrower pays the Administrative Agent the assignment fee specified in
Section 10(b)(vi);

(ii) the assigning Lender receives payment of an amount equal to the outstanding
principal of its Loans and participations in disbursements under Letters of
Credit, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents (including any breakage costs
and amounts required to be paid under this Agreement as a result of prepayment
to a Lender) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.1 or payments required to be made pursuant to Section 3.2, such
assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with Applicable Law.

--------------------------------------------------------------------------------

3 Please note that the Breakfunding section in the Credit Agreement should
expressly include any amounts payable as a result of an assignment required by
this Section.

 

   - 6 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

3.4 Illegality.

If any Lender determines that any Applicable Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make or maintain any Loan (or to maintain its
obligation to make any Loan), or to participate in, issue or maintain any Letter
of Credit (or to maintain its obligation to participate in or to issue any
Letter of Credit), or to determine or charge interest rates based upon any
particular rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender with respect to the
activity that is unlawful shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if conversion would avoid the activity that is unlawful, convert any Loans,
or take any necessary steps with respect to any Letter of Credit in order to
avoid the activity that is unlawful. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
Each Lender agrees to designate a different Lending Office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender.

3.5 Inability to Determine Rates Etc.

If the Required Lenders determine that for any reason a market for bankers’
acceptances does not exist at any time or the Lenders cannot for other reasons,
after reasonable efforts, readily sell bankers’ acceptances or perform their
other obligations under this Agreement with respect to bankers’ acceptances, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the Borrower’s right to request the acceptance of bankers’
acceptances shall be and remain suspended until the Required Lenders determine
and the Agent notifies the Borrower and each Lender that the condition causing
such determination no longer exists. If the Required Lenders determine that for
any reason adequate and reasonable means do not exist for determining the LIBO
Rate for any requested Interest Period with respect to a proposed LIBO Rate
Loan, or that the LIBO Rate for any requested Interest Period with respect to a
proposed LIBO Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain LIBO Rate Loans shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a borrowing,
conversion or continuation of LIBO Rate Loans or, failing that, will be deemed
to have converted such request into a request for a borrowing of Base Rate Loans
in the amount specified therein.

4. Right of Setoff.

If an Event of Default has occurred and is continuing, each of the Lenders and
each of their respective Affiliates is hereby authorized at any time and from
time to time to set off and apply any and all deposits (general or special, time
or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Obligor against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender has made any demand under this Agreement or any other Loan
Document and although such obligations of the Obligor may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each the Lenders and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff,
consolidation of accounts and bankers’ lien) that the Lenders or their
respective Affiliates may have. Each Lender agrees to promptly notify the
Borrower and the Administrative Agent after any such setoff and application, but
the failure to give such notice shall not

 

   - 7 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

affect the validity of such setoff and application. If any Affiliate of a Lender
exercises any rights under this Section 4, it shall share the benefit received
in accordance with Section 5 as if the benefit had been received by the Lender
of which it is an Affiliate.

5. Sharing of Payments by Lenders.

If any Lender, by exercising any right of setoff or counterclaim or otherwise,
obtains any payment or other reduction that might result in such Lender
receiving payment or other reduction of a proportion of the aggregate amount of
its Loans and accrued interest thereon or other obligations hereunder greater
than its pro rata share thereof as provided herein, then the Lender receiving
such payment or other reduction shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders rateably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest,

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by any Obligor pursuant to and in accordance with the express terms
of this Agreement or (y) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in disbursements under Letters of Credit to any assignee or
participant, other than to any Obligor or any Affiliate of an Obligor (as to
which the provisions of this Section shall apply); and

(iii) the provisions of this Section shall not be construed to apply to (w) any
payment made while no Event of Default has occurred and is continuing in respect
of obligations of the Borrower to such Lender that do not arise under or in
connection with the Loan Documents, (x) any payment made in respect of an
obligation that is secured by a Permitted Lien or that is otherwise entitled to
priority over the Borrower’s obligations under or in connection with the Loan
Documents, (y) any reduction arising from an amount owing to an Obligor upon the
termination of derivatives entered into between the Obligor and such Lender4, or
(z) any payment to which such Lender is entitled as a result of any form of
credit protection obtained by such Lender.

The Obligors consent to the foregoing and agree, to the extent they may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Obligor rights of setoff and counterclaim and similar rights of Lenders with
respect to such participation as fully as if such Lender were a direct creditor
of each Obligor in the amount of such participation.

6. Administrative Agent’s Clawback

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any advance of funds that such Lender will not make available
to the Administrative Agent such Lender’s share of such

--------------------------------------------------------------------------------

4 Those preparing Credit Agreements should consider whether this exclusion of
proceeds of derivatives is appropriate in the particular circumstances of the
Credit Agreement. It may be appropriate to provide for sharing of, for example,
any net amount available after the termination of all derivatives entered into
between the Obligors and a Lender and the setoff of resulting amounts owing by
the Obligors and to the Obligors if there is more than one such derivative.

 

   - 8 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

advance, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with the provisions of this Agreement
concerning funding by Lenders and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable advance available to the
Administrative Agent, then the applicable Lender shall pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at a
rate determined by the Administrative Agent in accordance with prevailing
banking industry practice on interbank compensation. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such advance. If the Lender does not do so forthwith,
the Borrower shall pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon at the interest rate applicable to
the advance in question. Any payment by the Borrower shall be without prejudice
to any claim the Borrower may have against a Lender that has failed to make such
payment to the Administrative Agent.

(b) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
any Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute the amount due to the Lenders. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at a rate determined by the Administrative Agent in
accordance with prevailing banking industry practice on interbank compensation.

7. Agency.

7.1 Appointment and Authority. Each of the Lenders and the Issuing Bank hereby
irrevocably appoints the Person identified elsewhere in this Agreement as the
Administrative Agent5 to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Bank, and no Obligor shall have rights as a third party beneficiary
of any of such provisions.

7.2 Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with any Obligor or any Affiliate thereof as if such Person were not
the Administrative Agent and without any duty to account to the Lenders.

--------------------------------------------------------------------------------

5 Ensure that the Credit Agreement identifies the Administrative Agent for the
purpose of this reference.

 

   - 9 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

7.3 Exculpatory Provisions.

(1) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents.6 Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for in
the Loan Documents), but the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
Applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(2) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as is necessary, or as the
Administrative Agent believes in good faith is necessary, under the provisions
of the Loan Documents) or (ii) in the absence of its own gross negligence or
wilful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing the Default is given
to the Administrative Agent by the Borrower or a Lender.

(3) Except as otherwise expressly specified in this Agreement, the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
specified in this Agreement, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

7.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent

--------------------------------------------------------------------------------

6 It is anticipated that the Credit Agreement will require the Borrower to be
responsible for compliance with all requirements to maintain perfection of
security.

 

   - 10 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

7.5 Indemnification of Administrative Agent. Each Lender agrees to indemnify the
Administrative Agent and hold it harmless (to the extent not reimbursed by the
Borrower), rateably according to its Applicable Percentage (and not jointly or
jointly and severally) from and against any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel, which may be incurred by or asserted against the Administrative
Agent in any way relating to or arising out of the Loan Documents or the
transactions therein contemplated. However, no Lender shall be liable for any
portion of such losses, claims, damages, liabilities and related expenses
resulting from the Administrative Agent’s gross negligence or wilful misconduct.

7.6 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent from among the Lenders (including the Person serving as
Administrative Agent) and their respective Affiliates. The Administrative Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties. The provisions
of this Article and other provisions of this Agreement for the benefit of the
Administrative Agent shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

7.7 Replacement of Administrative Agent.

(1) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a Lender having a
Commitment to a revolving credit if one or more is established in this Agreement
and having an office in Toronto, Ontario or Montréal, Québec, or an Affiliate of
any such Lender with an office in Toronto or Montréal. The Administrative Agent
may also be removed at any time by the Required Lenders upon 30 days’ notice to
the Administrative Agent and the Borrower as long as the Required Lenders, in
consultation with the Borrower, appoint and obtain the acceptance of a successor
within such 30 days, which shall be a Lender having a Commitment to a revolving
credit if one or more is established in this Agreement and having an office in
Toronto or Montréal, or an Affiliate of any such Lender with an office in
Toronto or Montréal.

(2) If no such successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications specified in Section 7.7(1),
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in the preceding paragraph.

(3) Upon a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the former Administrative Agent, and the former
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided in the preceding paragraph). The fees payable by the Borrower to a
successor Administrative

 

   - 11 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the termination of the
service of the former Administrative Agent, the provisions of this Section 7 and
of Section 9 shall continue in effect for the benefit of such former
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
former Administrative Agent was acting as Administrative Agent.

7.8 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

7.9 Collective Action of the Lenders. Each of the Lenders hereby acknowledges
that to the extent permitted by Applicable Law, any collateral security and the
remedies provided under the Loan Documents to the Lenders are for the benefit of
the Lenders collectively and acting together and not severally and further
acknowledges that its rights hereunder and under any collateral security are to
be exercised not severally, but by the Administrative Agent upon the decision of
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for in the Loan Documents). Accordingly, notwithstanding
any of the provisions contained herein or in any collateral security, each of
the Lenders hereby covenants and agrees that it shall not be entitled to take
any action hereunder or thereunder including, without limitation, any
declaration of default hereunder or thereunder but that any such action shall be
taken only by the Administrative Agent with the prior written agreement of the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for in the Loan Documents). Each of the Lenders hereby
further covenants and agrees that upon any such written agreement being given,
it shall co-operate fully with the Administrative Agent to the extent requested
by the Administrative Agent. Notwithstanding the foregoing, in the absence of
instructions from the Lenders and where in the sole opinion of the
Administrative Agent, acting reasonably and in good faith, the exigencies of the
situation warrant such action, the Administrative Agent may without notice to or
consent of the Lenders take such action on behalf of the Lenders as it deems
appropriate or desirable in the interest of the Lenders.

7.10 No Other Duties. etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers or holders of similar titles, if any, specified in
this Agreement shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

8. Notices: Effectiveness; Electronic Communication

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as-provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier to the addresses or
telecopier numbers specified elsewhere in this Agreement7 or, if to a Lender, to
it at its address or telecopier number specified in the Register or, if to an
Obligor other than the Borrower, in care of the Borrower.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been

--------------------------------------------------------------------------------

7 Ensure that the Credit Agreement contains the contact information referred to.

 

   - 12 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

given when sent (except that, if not given on a business day between 9:00 a.m.
and 5:00 p.m. local time where the recipient is located, shall be deemed to have
been given at 9:00 a.m. on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent,8 provided that the foregoing
shall not apply to notices to any Lender of Loans to be made or Letters of
Credit to be issued if such Lender has notified the Administrative Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address. Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

9. Expenses; Indemnity: Damage Waiver9

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Lender or the Issuing Bank, including the
reasonable fees, charges and disbursements of counsel, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses,

--------------------------------------------------------------------------------

8 Administrative Agents may wish to prescribe procedures for electronic
communications and to disseminate those procedures to Lenders.

 

9 A reference to this Section should be included in the Survival Section, if
any, of the Credit Agreement

 

   - 13 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Obligor arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance or
non-performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation or non-consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by any Obligor, or
any Environmental Liability related in any way to any Obligor, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by an Obligor and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Obligor against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Obligor has obtained a final and nonappealable judgment in its
favour on such claim as determined by a court of competent jurisdiction, nor
shall it be available in respect of matters specifically addressed in Sections
3.1, 3.2 and 9(a).

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Bank or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Bank or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the Issuing Bank in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or Issuing Bank in connection with
such capacity. The obligations of the Lenders under this paragraph (c) are
subject to the other provisions of this Agreement concerning several liability
of the Lenders.

(d) Waiver of Consequential Damages. Etc. To the fullest extent permitted by
Applicable Law, the Obligors shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for indirect, consequential,
punitive, aggravated or exemplary damages (as opposed to direct damages) arising
out of, in connection with, or as a result of, this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby (or any breach
thereof), the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor. A certificate of the Administrative Agent or a Lender setting
forth the amount or amounts owing to the Administrative Agent, Lender or a
sub-agent or Related Party, as the case may be, as specified in this Section,
including reasonable detail of the basis of calculation of the amount or
amounts, and delivered to the Borrower shall be conclusive absent manifest
error.

10. Successors and Assigns

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns

 

   - 14 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

permitted hereby, except that no Obligor may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of paragraph (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
paragraph (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that:

(i) except if an Event of Default has occurred and is continuing or in the case
of an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Commitment being assigned (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loan of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of a revolving facility, or $1,000,000, in the case
of any assignment in respect of a term facility, unless each of the
Administrative Agent and, so long as no Default has occurred and is continuing,
the Borrower otherwise consent to a lower amount (each such consent not to be
unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this clause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate credits on a non-pro rata basis;

(iii) any assignment of a Commitment relating to a credit under which Letters of
Credit may be issued must be approved by any Issuing Bank (such approval not to
be unreasonably withheld or delayed) unless the Person that is the proposed
assignee is itself already a Lender with a Commitment under that credit;

(iv) any assignment must be approved by the Administrative Agent (such approval
not to be unreasonably withheld or delayed) unless:

(x) in the case of an assignment of a Commitment relating to a revolving credit,
the proposed assignee is itself already a Lender with the same type of
Commitment,

(y) no Event of Default has occurred and is continuing, and the assignment is of
a Commitment relating to a non-revolving credit that is fully advanced, or

 

   - 15 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(z) the proposed assignee is a bank whose senior, unsecured, non-credit
enhanced, long term debt is rated at least A3, A- or A low by at least two of
Moody’s Investor Services Inc., Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. and Dominion Bond Rating Service Limited, respectively;

(v) any assignment must be approved by the Borrower (such approval not to be
unreasonably withheld or delayed) unless the proposed assignee is itself already
a Lender with the same type of Commitment or a Default has occurred and is
continuing; and

(vi) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in an amount specified elsewhere in this Agreement10 and the
Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement and the other Loan Documents, including any collateral security,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3 and 9, and shall continue to be liable for any breach
of this Agreement by such Lender, with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section. Any payment by an assignee to an
assigning Lender in connection with an assignment or transfer shall not be or be
deemed to be a repayment by the Borrower or a new Loan to the Borrower.

(c) Register. The Administrative Agent shall maintain at one of its offices in
Toronto, Ontario or Montréal, Québec a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, an Obligor or any Affiliate of an
Obligor11) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal

--------------------------------------------------------------------------------

10 Ensure that the Credit Agreement specifies the amount of this fee.

 

11 Consideration should be given to the percentage of Lenders required to permit
the sale of a participation to an Obligor or any Affiliate or Subsidiary of an
Obligor.

 

   - 16 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any payment by a Participant to a Lender in
connection with a sale of a participation shall not be or be deemed to be a
repayment by the Borrower or a new Loan to the Borrower.

Subject to paragraph (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Section 3 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 4 as though it were a Lender,
provided such Participant agrees to be subject to Section 5 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.1 and 3.2 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.2 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.2(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, but no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

11. Governing Law: Jurisdiction: Etc.

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Province specified elsewhere in this
Agreement12 and the laws of Canada applicable in that Province.

(b) Submission to Jurisdiction. Each Obligor irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the Province specified elsewhere in this Agreement, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Obligor or its properties in the courts of any
jurisdiction.

(c) Waiver of Venue. Each Obligor irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

12. WAIVER OF JURY TRIAL

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL

--------------------------------------------------------------------------------

12 Ensure that the Credit Agreement identifies the Province referred to here and
in paragraph (b) immediately below.

 

   - 17 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

13. Counterparts: Integration: Effectiveness: Electronic Execution

(a) Counterparts: Integration: Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in the conditions precedent Section(s) of this Agreement, this
Agreement shall become effective when it has been executed by the Administrative
Agent and when the Administrative Agent has received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or by sending a scanned copy by electronic mail shall be effective as
delivery of a manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including Parts 2 and 3 of the Personal Information
Protection and Electronic Documents Act (Canada), the Electronic Commerce Act,
2000 (Ontario) and other similar federal or provincial laws based on the Uniform
Electronic Commerce Act of the Uniform Law Conference of Canada or its Uniform
Electronic Evidence Act, as the case may be.

14. Treatment of Certain Information: Confidentiality

(1) Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to it, its Affiliates and its and its Affiliates’
respective partners, directors, officers, employees, agents, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority), (c) to the extent required by Applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap, derivative, credit-linked note or similar transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent or any Lender on a non-confidential basis from a source
other than an Obligor.

 

   - 18 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(2) For purposes of this Section, “Information” means all information received
in connection with this Agreement from any Obligor relating to any Obligor or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a non-confidential basis prior to such receipt. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent may disclose to any agency or organization
that assigns standard identification numbers to loan facilities such basic
information describing the facilities provided hereunder as is necessary to
assign unique identifiers (and, if requested, supply a copy of this Agreement),
it being understood that the Person to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to make
available to the public only such Information as such person normally makes
available in the course of its business of assigning identification numbers

(3) In addition, and notwithstanding anything herein to the contrary, the
Administrative Agent may provide the information described on Exhibit B
concerning the Borrower and the credit facilities established herein to Loan
Pricing Corporation and/or other recognized trade publishers of information for
general circulation in the loan market.

 

   - 19 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under Applicable Law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan-transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1. Assignor:                                        
                                                          

 

2. Assignee:                                        
                                                          

[and is an Affiliate/Approved Fund of [identify Lender]1]

 

3. Borrower(s):                                        
                                                          

 

4. Administrative Agent:                         , as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: [The [amount] Credit Agreement dated as of
                         among [name of Borrower(s)], the Lenders parties
thereto, [name of Administrative Agent], as Administrative Agent, and the other
agents parties thereto]

 

--------------------------------------------------------------------------------

1 Select as applicable.

 

     

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned2

   Aggregate Amount of
Commitment/Loans for all
Lenders3    Amount of Commitment/
Loans Assigned3    Percentage Assigned of
Commitment/Loans4    CUSIP Number    $    $    %       $    $    %       $    $
   %   

 

[7. Trade Date:                                        
                                          ]5

--------------------------------------------------------------------------------

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term Loan Commitment,” etc.)

 

3 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

4 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

5 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

   - 2 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:        Title:

 

ASSIGNEE [NAME OF ASSIGNEE] By:        Title:

 

[Consented to and]6 Accepted:

[NAME OF ADMINISTRATIVE AGENT], as

Administrative Agent

By:        Title:

 

[Consented to:]7 [NAME OF RELEVANT PARTY] By:        Title:

--------------------------------------------------------------------------------

6 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

7 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

   - 3 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

[                                ]1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document2, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section ___ thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender3,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------

1 Describe Credit Agreement at option of Administrative Agent.

 

2 The term “Loan Document” should be conformed to the term used in the Credit
Agreement.

 

3 The concept of “Foreign Lender” should be conformed to the section in the
Credit Agreement governing withholding taxes and gross-up.

 

     

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or by sending a scanned copy by electronic mail shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law governing the Credit Agreement.

 

   - 2 -   

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

LOAN MARKET DATA TEMPLATE

Recommended Data Fields – At Close

The items highlighted in bold are those that Loan Pricing Corporation (LPC) deem
essential. The remaining items are those that LPC has seen become more prominent
over time as transparency has increased in the U.S. Loan Market.

 

Company Level

 

Deal Specific

 

Facility Specific

Issuer Name

Location

SIC (Cdn)

Identification Number(s)

Revenue

 

*Measurement of Risk

S&P Sr. Debt

S&P Issuer

Moody’s Sr. Debt

Moody’s Issuer

Fitch Sr. Debt

Fitch Issuer

S&P Implied

    (internal assessment)

DBRS

Other Ratings

*lndustry Classification

Moody’s Industry

S&P Industry

Parent

 

Financial Ratios

 

Currency/Amount

Date

Purpose

Sponsor

Financial Covenants

 

Target Company

Assignment Language

Law Firms

MAC Clause

Springing lien

Cash Dominion

Mandatory Prepays

Restrct’d Payments (Neg Covs)

 

Other Restrictions

 

Currency/Amount

Type

Purpose

Tenor

Term Out Option

Expiration Date

Facility Signing Date

Pricing

Base Rate(s)/Spread(s)/BAILIBOR

Initial Pricing Level

Pricing Grid (tied to, levels)

Grid Effective Date

Fees

Participation Fee (tiered also)

 

Commitment Fee

 

Annual Fee

Utilization Fee

LC Fee(s)

BA Fee

Prepayment Fee

 

Other Fees to Market

 

Security

Secured/Unsecured

Collateral and Seniority of Claim

Collateral Value

 

Guarantors

Lenders Names/Titles

Lender Commitment ($)

Commited/Uncommited

Distribution method

Amortization Schedule

Borrowing Base/Advance Rates

New Money Amount

Country of Syndication

Facility Rating (Loss given default)

S&P Bank Loan

Moody’s Bank Loan

Fitch Bank Loan

DBRS

Other Ratings

 

* These items would be considered useful to capture from an analytical
perspective

 

     

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE E

APPLICABLE PERCENTAGES OF LENDERS

[see references in Section 1.1]

 

Lender

  

Commitment

Credit A

  

Commitment

Credit B

   Applicable
Percentage  

The Bank of Nova Scotia

   Cdn. $ 30,000,000    Cdn. $ 70,000,000    100 %

 

     

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE F

DETAILS OF CAPITAL STOCK, PROPERTY, ETC.

[see references in Sections 7.1(4)(a)]

CCM LIMITED PARTNER INC.

 

Ownership of entity’s Capital Stock

 

Capital Stock owned by entity in other Persons

 

Head office (and chief executive office, if different)

3117091 Nova Scotia Company   99% of partnership interests of Convergys CMG
Canada Limited Partnership   [·]

CONVERGYS CMG CANADA LIMITED PARTNERSHIP

 

Ownership of entity’s Capital Stock

 

Capital Stock owned by entity in other Persons

 

Head office (and chief executive office, if different)

CCM Limited Partner Inc. (99%)

 

Convergys New Brunswick, Inc. (1%)

  nil   [·]

 

     

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE G

OTHER SECURED OBLIGATIONS

[see reference in Section 4.2]

 

1. All future Swap Transactions with a Borrower to which any Lender or its
Affiliate is a party (whether entered into directly or as a result of an
assignment or otherwise), to the extent the Lender was a Lender at the time the
Swap Transaction was entered into by or assigned to the Lender or Affiliate.

 

2. Cash consolidation, cash management and electronic funds transfer
arrangements between an Obligor and the Agent or an Affiliate of the Agent.

 

     

AMENDED AND RESTATED

CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE H

REORGANIZATION

[see reference in Section 1.1.24]

[·MCINNES COOPER – PLEASE PROVIDE FINAL STEPS MEMO]

 

     

AMENDED AND RESTATED

CREDIT AGREEMENT